UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-6618 FIRST INVESTORS EQUITY FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek Foresters Investment Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: SEPTEMBER 30, 2015 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Foresters Investor Services, Inc., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: Foresters Financial Services, Inc., 40 Wall Street, New York, NY 10005, or by visiting our website at www.forestersfinancial.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Foresters Financial™ and Foresters™ are the trade names and trademarks of The Independent Order of Foresters (Foresters), a fraternal benefit society, 789 Don Mills Road, Toronto, Canada M3C 1T9 and its subsidiaries. Portfolio Manager’s Letter CASH MANAGEMENT FUND Dear Investor: This is the annual report for the First Investors Cash Management Fund for the fiscal year ended September 30, 2015. During the period, the Fund’s return on a net asset value basis was 0.0% for Class A shares, Class B shares and Institutional Class shares. The Fund maintained a $1.00 net asset value per share for each class of shares throughout the year. Economic Overview and Market Summary The U.S. economy grew at an approximately 2% rate during the review period. Growth was saw-toothed: strong in the fourth quarter of 2014, unexpectedly weak in the first quarter of 2015 (due to bad weather and West Coast port strikes), a bounce back in the second quarter, only to fade in the third quarter (due to a strong dollar and slowing growth in China). The consumer was the backbone of the U.S. economy, as evidenced by the rise in housing starts to the highest level since 2008 and record automobile sales. The unemployment rate continued its multi-year decline, falling from 5.9% to 5.1%, although wage growth remained disappointing. Inflation remained subdued with the year-over-year change in consumer prices flat, driven by a 50% fall in the price of oil during the review period. Excluding food and energy, consumer prices increased 1.9%, up from the 1.7% pace in the prior twelve months, but still lower than the Federal Reserve’s (“the Fed’s”) target level. At the beginning of the review period, market expectations were that the Fed would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Fed’s hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, after its September meeting, the Fed again deferred raising interest rates. As the review period ended, the market was placing a less than 50% probability of a rate hike this year, despite the fact that several key Fed board members continued to forecast a move in December. Interest rates generally moved lower during the review period. The two-year U.S. Treasury note yield, which is very sensitive to Fed policy, moved slightly higher from 0.57% to 0.63%. Longer-term interest rates fell, and bond prices rose. The benchmark 10-year U.S. Treasury yield fell from 2.49% to 2.04%. Most of the move lower in interest rates occurred in the third quarter as oil prices collapsed, global growth slowed, stocks fell worldwide and the Fed decided not to raise interest rates. Money market yields remained near record lows during the review period as the Fed maintained its exceptionally accommodative interest rate policy into its seventh 1 Portfolio Manager’s Letter (continued) CASH MANAGEMENT FUND consecutive year. Despite steady improvement in the labor market and modest economic growth, inflation remains stubbornly subdued and the Fed steadfast. Fund Overview Yields on shorter-maturity money market investments are anchored by the current federal funds target rate near zero. Other factors suppressing yields are substantial levels of cash in the money market, a general lack of supply and money market regulations that have forced assets into shorter maturities. Yields on longer maturity money market instruments reflect market expectations that the Fed may begin raising interest rates late in the first quarter of 2016. As such, Foresters Investment Management Company, Inc. (“FIMCO”) expects the yield to shareholders to be at, or near, zero for the foreseeable future. To avoid a negative yield to its shareholders, FIMCO has absorbed expenses to the Fund and has waived its management fee. In July 2014, the U.S. Securities and Exchange Commission (“SEC”) adopted amendments to certain rules under the Investment Company Act of 1940 that govern money market funds. There is a transition period extending until October 2016 for the most significant changes, with shorter transition periods for other changes. These changes will impact all SEC-registered money market funds, including the First Investors Cash Management Fund, although they will impact different types of funds in different ways. FIMCO has analyzed the impact of these changes and we will communicate to shareholders as the Fund transitions into compliance with the rule amendments. Although money market funds in general are relatively conservative vehicles, there can be no assurance that the Fund will be able to maintain a stable net-asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (“FDIC”) or any other government agency. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 2 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares and, in certain circumstances, on Class A shares where a sales charge on the purchase payment was waived); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1) (on Class A and Class B shares only); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, April 1, 2015, and held for the entire six-month period ended September 30, 2015. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for each class of shares of a Fund, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads) or account fees that are charged to certain types of accounts, such as an annual custodial fee of $15 for certain IRA accounts and certain other retirement accounts or an annual custodial fee of $30 for 403(b) custodial accounts (subject to exceptions and certain waivers as described in the Funds’ Statement of Additional Information). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your costs would have been higher. 3 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/15) (9/30/15) (4/1/15–9/30/15)* Class A Shares 0.11% Actual $1,000.00 $1,000.00 $0.55 Hypothetical** $1,000.00 $1,024.52 $0.56 Class B Shares 0.11% Actual $1,000.00 $1,000.00 $0.55 Hypothetical** $1,000.00 $1,024.52 $0.56 Institutional Class Shares 0.11% Actual $1,000.00 $1,000.00 $0.55 Hypothetical** $1,000.00 $1,024.52 $0.56 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2015, and are based on the total market value of investments. 4 Portfolio of Investments (continued) CASH MANAGEMENT FUND September 30, 2015 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—50.0% Federal Home Loan Bank: $1,600M 10/23/2015 0.12 % $ 3,300M 10/23/2015 0.14 3,299,718 5,000M 10/26/2015 0.07 4,999,757 6,500M 10/27/2015 0.04 6,499,812 5,000M 10/30/2015 0.15 4,999,396 3,500M 11/4/2015 0.14 3,499,537 4,500M 11/12/2015 0.17 4,499,133 3,000M 11/24/2015 0.11 2,999,505 3,000M 11/27/2015 0.14 2,999,358 4,000M 12/4/2015 0.17 3,998,826 2,200M 12/9/2015 0.25 2,198,946 3,000M 12/16/2015 0.17 2,998,954 5,000M 12/21/2015 0.27 4,996,962 3,000M 1/22/2016 0.18 2,998,305 3,500M Freddie Mac, 10/19/2015 0.10 3,499,825 Total Value of U.S. Government Agency Obligations (cost $56,087,917) 56,087,917 CORPORATE NOTES—20.4% Apple, Inc.: 3,000M 10/8/2015 (a) 0.14 2,999,918 1,500M 10/29/2015 (a) 0.13 1,499,848 2,500M AstraZeneca, PLC, 10/22/2015 (a) 0.14 2,499,796 5,000M Chevron Corp., 11/2/2015 (a) 0.17 4,999,244 5,000M Coca-Cola Co., 12/8/2015 (a) 0.17 4,998,394 1,800M ExxonMobil Corp., 10/23/2015 0.11 1,799,879 4,000M Walmart Stores, Inc., 10/30/2015 (a) 0.14 3,999,549 Total Value of Corporate Notes (cost $22,796,628) 22,796,628 VARIABLE AND FLOATING RATE NOTES—11.3% Federal Farm Credit Bank: 3,000M 11/20/2015 0.15 2,999,979 3,000M 4/20/2016 0.29 3,002,022 Federal Home Loan Bank: 3,650M 10/16/2015 0.17 3,650,029 3,000M 4/20/2016 0.17 3,000,081 Total Value of Variable and Floating Rate Notes (cost $12,652,111) 12,652,111 5 Portfolio of Investments (continued) CASH MANAGEMENT FUND September 30, 2015 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—15.8% U.S. Treasury Bills: $16,250M 10/8/2015 (0.03 )% $ 16,250,095 1,500M 10/8/2015 0.02 1,499,993 Total Value of Short-Term U.S. Government Obligations (cost $17,750,088) 17,750,088 Total Value of Investments (cost $109,286,744)** 97.5 % 109,286,744 Other Assets, Less Liabilities 2.5 2,833,085 Net Assets 100.0 % $112,119,829 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at September 30, 2015. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 4). 6 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2015: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 56,087,917 $ — $ 56,087,917 Corporate Notes — 22,796,628 — 22,796,628 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 12,652,111 — 12,652,111 Short-Term U.S. Government Obligations — 17,750,088 — 17,750,088 Total Investments in Securities $ — $ 109,286,744 $ — $ 109,286,744 There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 7 Portfolio Managers Letter LIMITED DURATION HIGH QUALITY BOND FUND Dear Investor: This is the annual report for the First Investors Limited Duration High Quality Bond Fund for the fiscal year ended September 30, 2015. During the period, the Funds return on a net asset value basis was 0.67% for Class A shares, 1.08% for Advisor Class shares and 1.21% for Institutional Class shares, including dividends of 19.7 cents per share for Class A shares, 21.7 cents per share for Advisor Class shares and 22.9 cents per share for Institutional Class shares. Economic Overview and Market Summary The U.S. economy grew at an approximately 2% rate during the review period. Growth was saw-toothed: strong in the fourth quarter of 2014, unexpectedly weak in the first quarter of 2015 (due to bad weather and West Coast port strikes), a bounce back in the second quarter, only to fade in the third quarter (due to a strong dollar and slowing growth in China). The consumer was the backbone of the U.S. economy, as evidenced by the rise in housing starts to the highest level since 2008 and record automobile sales. The unemployment rate continued its multi-year decline, falling from 5.9% to 5.1%, although wage growth remained disappointing. Inflation remained subdued with the year-over-year change in consumer prices flat, driven by a 50% fall in the price of oil during the review period. Excluding food and energy, consumer prices increased 1.9%, up from the 1.7% pace in the prior 12 months, but still lower than the Federal Reserves (the Feds) target level. At the beginning of the review period, market expectations were that the Fed would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Feds hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, at its September meeting, the Fed again deferred raising interest rates. As the review period ended, the market was placing a less than 50% probability of a rate hike this year, despite the fact that several key Fed board members continued to forecast a move in December. Interest rates generally moved lower during the review period. The two-year U. S. Treasury note yield, which is very sensitive to Fed policy, moved slightly higher from 0.57% to 0.63%. Longer-term interest rates fell and bond prices rose. The benchmark 10-year U.S. Treasury yield fell from 2.49% to 2.04%. Most of the move lower in interest rates occurred in the third quarter as oil prices collapsed, global growth slowed, stocks fell worldwide, and the Fed decided not to raise interest rates. 8 The broad U.S. bond market returned 3.1%, according to Bank of America Merrill Lynch. High quality, long-term bonds had the best performance. The Treasury market gained 4.1%, with 10+ year maturity Treasuries gaining 8.7%. Agency mortgage-backed securities returned 3.3%, benefiting from their high credit quality. Corporate bonds gained 1.4%. The sector benefited from the decline in interest rates but wider credit spreads (due primarily to record new issue supply) were a drag on performance. High yield bonds had poor performance, losing 3.6%. Spreads moved substantially wider in large part due to weakness in Energy companies (the largest sector of the high yield market), as well as other commodity-related firms. Non-dollar government bonds (i.e., foreign government securities) also had a difficult 12 months, down 6.3%, reflecting the headwind of a 12.1% increase in the value of the dollar. The municipal bond market returned 3.2% as it was insulated from many of the global issues which buffeted other sectors of the bond market. Lastly, money market returns continued to be essentially flat due to the Fed’s zero interest rate policy. Fund Overview and Fiscal Year Performance Attribution The Fund invests in investment grade fixed income securities. The majority of the Fund’s assets were invested in investment grade corporate bonds, mortgage-backed securities, and asset-backed securities. The Fund seeks to maintain an average duration of between two and six years. Bank of America Merrill Lynch 1–5 Year Broad Market Index returned 2.03%. Both interest rate risk and credit risk were key measures of performance during the review period as five year U.S. Treasury notes outperformed three year U.S. Treasury notes, and higher rated bonds outperformed lower rated bonds. Specifically, 0–5 year mortgage-backed securities—whose returns tend to key off of intermediate term interest rates—gained 2.16%, the 1–5 year Treasury market returned 2.15%, and 1–5 year investment grade corporate bonds returned 1.75%. The Fund underperformed the Bank of America Merrill Lynch 1-5 Year Broad Market Index during the review period. The relative performance was predominantly a function of asset allocation and Treasury yield curve movements. The Fund’s overweight in corporate bonds, specifically shorter duration corporate bonds, was a drag on performance. The Fund was further negatively impacted by its underweight in U.S. Treasuries. This was partially offset by the Fund’s overweight in mortgage-backed securities, which had the highest returns during the review period. 9 Portfolio Managers Letter (continued) LIMITED DURATION HIGH QUALITY BOND FUND Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 10 Fund Expenses (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/15) (9/30/15) (4/1/15–9/30/15)* Class A Shares 1.05% Actual $1,000.00 $ 998.30 $5.26 Hypothetical** $1,000.00 $1,019.81 $5.32 Advisor Class Shares 0.75% Actual $1,000.00 $ 999.77 $3.76 Hypothetical** $1,000.00 $1,021.31 $3.80 Institutional Class Shares 0.60% Actual $1,000.00 $1,001.39 $3.01 Hypothetical** $1,000.00 $1,022.06 $3.04 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2015, and are based on the total market value of investments. 11 Cumulative Performance Information (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND Comparison of change in value of $10,000 investment in the First Investors Limited Duration High Quality Bond Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch 15 Year U.S. Broad Market Index. The graph compares a $10,000 investment in the First Investors Limited Duration High Quality Bond Fund (Class A shares) beginning 5/19/14 (commencement of operations) with a theoretical investment in the BofA Merrill Lynch 15 Year U.S. Broad Market Index (the Index). The Index is a subset of the BofA Merrill Lynch U.S. Broad Market Index which tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury, quasi-government, corporate, securitized and collateralized securities. The Index includes all securities with a remaining term to final maturity or an average life less than 5 years. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the 12 accompanying table it is assumed that all dividends and distributions were reinvested. Advisor Class and Institutional Class shares performance will be greater than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/15) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been (5.57%) and (5.91%), respectively and the S.E.C. 30-Day Yield for September 2015 would have been 0.20%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 0.74% and 0.14%, respectively and the S.E.C. 30-Day Yield for September 2015 would have been 0.46%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 0.88% and 0.55%, respectively and the S.E.C. 30-Day Yield for September 2015 would have been 0.57%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Class A shares, Advisor Class shares and Institutional Class shares are for the period beginning 5/19/14 (commencement of operations). ***The S.E.C. 30-Day Yield shown is for September 2015. 13 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND September 30, 2015 Principal Amount Security Value CORPORATE BONDS—53.8% Agriculture—.7% $ 500M Cargill, Inc., 6%, 11/27/2017 (a) $ Automotive—.7% 500M Toyota Motor Credit Corp., 2.125%, 7/18/2019 501,915 Consumer Durables—.7% 500M Newell Rubbermaid, Inc., 2.875%, 12/1/2019 504,886 Energy—.7% 450M Suncor Energy, Inc., 6.1%, 6/1/2018 497,216 Financial Services—9.6% 500M American Express Co., 7%, 3/19/2018 562,070 500M BlackRock, Inc., 5%, 12/10/2019 560,471 500M ERAC USA Finance, LLC, 6.375%, 10/15/2017 (a) 546,271 600M Ford Motor Credit Co., LLC, 5%, 5/15/2018 638,544 700M General Electric Capital Corp., 5.625%, 5/1/2018 775,223 750M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 848,429 500M Key Bank NA, 1.7%, 6/1/2018 499,502 500M Protective Life Corp., 7.375%, 10/15/2019 590,244 700M Prudential Financial, Inc., 7.375%, 6/15/2019 824,892 750M Siemens Financieringsmaatschappij NV, 1.45%, 5/25/2018 (a) 747,173 500M UnitedHealth Group, Inc., 2.7%, 7/15/2020 511,958 7,104,777 Financials—13.9% 900M Bank of America Corp., 5.65%, 5/1/2018 982,589 700M Barclays Bank, PLC, 6.75%, 5/22/2019 815,851 Citigroup, Inc.: 500M 6.125%, 11/21/2017 545,298 250M 8.5%, 5/22/2019 302,081 500M Deutsche Bank AG, 1.875%, 2/13/2018 498,906 Goldman Sachs Group, Inc.: 500M 6.15%, 4/1/2018 550,866 500M 5.375%, 3/15/2020 558,075 500M JPMorgan Chase & Co., 6%, 1/15/2018 546,515 Morgan Stanley: 500M 5.95%, 12/28/2017 545,052 500M 6.625%, 4/1/2018 556,961 500M PNC Funding Corp., 5.25%, 11/15/2015 502,456 900M Royal Bank of Canada, 1%, 4/27/2017 898,981 14 Principal Amount Security Value Financials (continued) $ 500M SunTrust Banks, Inc., 6%, 9/11/2017 $ 800M U.S. Bank NA, 2.125%, 10/28/2019 806,392 600M UBS AG, 5.875%, 12/20/2017 653,503 900M Wachovia Corp., 5.75%, 2/1/2018 985,150 10,289,492 Food/Beverage/Tobacco—3.0% 500M Diageo Capital, PLC, 5.75%, 10/23/2017 543,427 500M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 561,720 500M PepsiCo, Inc., 5%, 6/1/2018 547,520 500M Philip Morris International, Inc., 5.65%, 5/16/2018 552,424 2,205,091 Health Care—3.5% 500M Biogen, Inc., 6.875%, 3/1/2018 560,442 500M Gilead Sciences, Inc., 2.55%, 9/1/2020 503,471 500M Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 505,313 800M Merck & Co., Inc., 1.3%, 5/18/2018 800,704 250M Quest Diagnostics, Inc., 2.7%, 4/1/2019 252,256 2,622,186 Industrials—.7% 500M PACCAR Financial Corp., 1.45%, 3/9/2018 500,809 Information Technology—2.8% 700M Apple, Inc., 2.1%, 5/6/2019 711,201 750M Cisco Systems, Inc., 1.65%, 6/15/2018 755,761 120M Hewlett Packard Enterprise Co., 2.85%, 10/5/2018 (a)(b) 119,846 500M Oracle Corp., 2.375%, 1/15/2019 509,882 2,096,690 Manufacturing—1.5% 250M CRH America, Inc., 8.125%, 7/15/2018 290,943 500M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 563,900 250M Tyco Electronics Group SA, 6.55%, 10/1/2017 274,081 1,128,924 Media-Broadcasting—.7% 500M DirecTV Holdings, LLC, 5.875%, 10/1/2019 560,740 15 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND September 30, 2015 Principal Amount Security Value Media-Diversified—.8% $ 550M McGraw-Hill Financial, Inc., 5.9%, 11/15/2017 $ Metals/Mining—1.1% 800M Rio Tinto Finance USA, PLC, 1.625%, 8/21/2017 797,590 Real Estate Investment Trusts—4.4% 700M Boston Properties, LP, 5.875%, 10/15/2019 794,314 500M ERP Operating, LP, 5.75%, 6/15/2017 535,492 500M HCP, Inc., 6.7%, 1/30/2018 552,457 700M ProLogis, LP, 4.5%, 8/15/2017 734,807 500M Simon Property Group, LP, 10.35%, 4/1/2019 628,978 3,246,048 Retail-General Merchandise—1.4% 1,000M Amazon.com, Inc., 2.6%, 12/5/2019 1,025,731 Telecommunications—1.8% 500M AT&T, Inc., 2.45%, 6/30/2020 492,840 800M Verizon Communications, Inc., 3.65%, 9/14/2018 843,862 1,336,702 Utilities—5.8% 500M Arizona Public Service Co., 8.75%, 3/1/2019 607,910 500M Consolidated Edison Co., Inc. of New York, 7.125%, 12/1/2018 581,262 500M Entergy Gulf States Louisiana, LLC, 6%, 5/1/2018 548,288 175M Great River Energy Co., 5.829%, 7/1/2017 (a) 180,803 500M Ohio Power Co., 6.05%, 5/1/2018 552,925 500M Public Service Electric & Gas Co., 1.8%, 6/1/2019 499,330 724M San Diego Gas & Electric Co., 1.914%, 2/1/2022 721,167 500M Sempra Energy, 9.8%, 2/15/2019 619,237 4,310,922 Total Value of Corporate Bonds (cost $39,877,667) 39,866,554 16 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—15.0% Fannie Mae—12.9% $3,576M 3%, 5/1/2021 – 6/1/2030 (b) $3,739,959 4,543M 3.5%, 10/1/2025 – 2/1/2027 (b) 4,817,534 986M 4%, 2/1/2024 – 9/1/2024 1,043,658 9,601,151 Freddie Mac—2.1% 413M 3%, 8/1/2027 429,546 1,063M 3.5%, 12/1/2025 – 8/1/2026 1,126,772 1,556,318 Total Value of Residential Mortgage-Backed Securities (cost $11,121,255) 11,157,469 ASSET BACKED SECURITIES—15.0% Fixed Autos—11.5% Ford Credit Auto Owners Trust: 743M 0.79%, 5/15/2018 743,423 728M 1%, 9/15/2017 728,556 250M Ford Credit Floorplan Master Owner Trust, 1.42%, 1/15/2020 251,583 285M Harley-Davidson Motorcycle Trust, 1.3%, 3/16/2020 285,308 Honda Auto Receivables Owner Trust: 960M 1.31%, 10/15/2020 963,574 480M 1.46%, 10/15/2020 482,038 950M Hyundai Auto Receivables Trust, 1.48%, 6/15/2021 949,691 400M Mercedes-Benz Auto Receivables Trust, 1.34%, 12/16/2019 401,866 697M Nissan Auto Receivables Owner Trust, 1%, 7/16/2018 698,079 1,425M Nissan Master Owner Trust, 1.44%, 2/15/2020 1,426,194 700M Toyota Auto Receivables Owner Trust, 1.52%, 6/15/2020 702,679 880M Volkswagen Auto Lease Trust, 1.25%, 12/20/2017 877,373 8,510,364 17 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND September 30, 2015 Principal Amount Security Value Fixed Financials—3.5% $ 950M American Express Credit Account Master Trust, 1.26%, 1/15/2020 $953,951 Chase Issuance Trust: 770M 1.3%, 2/18/2020 772,221 300M 1.84%, 4/15/2022 300,117 570M Discover Card Execution Note Trust, 1.04%, 4/15/2019 571,317 2,597,606 Total Value of Asset Backed Securities (cost $11,094,130) 11,107,970 U.S. GOVERNMENT OBLIGATIONS—6.6% U.S. Treasury Notes: 1,680M 0.375%, 5/31/2016 1,681,608 645M 0.5%, 6/15/2016 646,226 600M 0.5%, 11/30/2016 600,504 130M 0.625%, 6/30/2017 130,092 1,120M 1.375%, 4/30/2020 1,123,135 700M 1.375%, 8/31/2020 700,921 Total Value of U.S. Government Obligations (cost $4,863,297) 4,882,486 U.S. GOVERNMENT AGENCY OBLIGATIONS—4.0% Fannie Mae: 450M 1.125%, 7/20/2018 452,344 265M 1.5%, 6/22/2020 265,180 Federal Home Loan Bank: 500M 0.5%, 9/28/2016 500,455 1,730M 0.875%, 5/24/2017 1,738,167 Total Value of U.S. Government Agency Obligations (cost $2,946,746) 2,956,146 Total Value of Investments (cost $69,903,095) 94.4 % 69,970,625 Other Assets, Less Liabilities 5.6 4,130,654 Net Assets 100.0 % $74,101,279 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 18 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2015: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 39,866,554 $ — $ 39,866,554 Residential Mortgage-Backed Securities — 11,157,469 — 11,157,469 Asset Backed Securities — 11,107,970 — 11,107,970 U.S. Government Obligations — 4,882,486 — 4,882,486 U.S. Government Agency Obligations — 2,956,146 — 2,956,146 Total Investments in Securities* $ — $ 69,970,625 $ — $ 69,970,625 * The Portfolio of Investments provides information on the industry categorization for corporate bonds and asset backed securities. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 19 Portfolio Managers’ Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Government Fund for the fiscal year ended September 30, 2015. During the period, the Fund’s return on a net asset value basis was 1.90% for Class A shares, 1.04% for Class B shares, 2.21% for Advisor Class shares and 2.38% for Institutional Class shares, including dividends of 24.5 cents per share for Class A shares, 15.3 cents per share for Class B shares, 25.9 cents per share for Advisor Class shares and 27.8 cents per share for Institutional Class shares. Economic Overview and Market Summary The U.S. economy grew at an approximately 2% rate during the review period. Growth was saw-toothed: strong in the fourth quarter of 2014, unexpectedly weak in the first quarter of 2015 (due to bad weather and West Coast port strikes), a bounce back in the second quarter, only to fade in the third quarter (due to a strong dollar and slowing growth in China). The consumer was the backbone of the U.S. economy, as evidenced by the rise in housing starts to the highest level since 2008 and record automobile sales. The unemployment rate continued its multi-year decline, falling from 5.9% to 5.1%, although wage growth remained disappointing. Inflation remained subdued with the year-over-year change in consumer prices flat, driven by a 50% fall in the price of oil during the review period. Excluding food and energy, consumer prices increased 1.9%, up from the 1.7% pace in the prior 12 months, but still lower than the Federal Reserve’s (“the Fed’s”) target level. At the beginning of the review period, market expectations were that the Fed would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Fed’s hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, at its September meeting, the Fed again deferred raising interest rates. As the review period ended, the market was placing a less than 50% probability of a rate hike this year, despite the fact that several key Fed board members continued to forecast a move in December. Interest rates generally moved lower during the review period. The two-year U.S. Treasury note yield, which is very sensitive to Federal Reserve policy, moved slightly higher from 0.57% to 0.63%. Longer-term interest rates fell, and bond prices rose. The benchmark 10-year U.S. Treasury yield fell from 2.49% to 2.04%. Most of the move lower in interest rates occurred in the third quarter as oil prices collapsed, global growth slowed, stocks fell worldwide, and the Fed decided not to raise interest rates. The broad U.S. bond market returned 3.1%, according to Bank of America Merrill Lynch. High quality, long-term bonds had the best performance. The Treasury market gained 4.1%, with 10+ year maturity Treasuries gaining 8.7%. Agency mortgage-backed securities returned 3.3%, benefiting from their high credit quality. Corporate bonds gained 1.4%. The sector benefited from the decline in interest rates but wider credit spreads (due primarily to 20 record new issue supply) were a drag on performance. High yield bonds had poor performance, losing 3.6%. Spreads moved substantially wider in large part due to weakness in energy companies (the largest sector of the high yield market), as well as other commodity-related firms. Non-dollar government bonds (i.e., foreign government securities) also had a difficult 12 months, down 6.3%, reflecting the headwind of a 12.1% increase in the value of the dollar. The municipal bond market returned 3.2% as it was insulated from many of the global issues which buffeted other sectors of the bond market. Lastly, money market returns continued to be essentially flat due to the Fed’s zero interest rate policy. Within the mortgage-backed (“MBS”) market, 30-year Ginnie Mae (“GNMA”) mortgages returned 2.7% and 30-year Fannie Mae mortgages (“FNMA”) returned 3.8%. FNMAs benefited from relatively low issuance compared to GNMAs during the period under review. This caused GNMAs to underperform FNMAs. Lower coupon agency MBS posted total returns of 4.4% thus outperformed higher coupon agency MBS. Investors favored lower coupon agency MBS over higher coupons as lower coupons offered higher yields in an environment where yields have remained relatively low. As well, lower coupon MBS benefited more than higher coupons from the decline in interest rates because of the latter’s higher prepayment risk. Fiscal Year Performance Attribution The Fund underperformed its benchmark, the Citigroup U.S. Government/Mortgage Index, during the review period. Three main factors contributed to the Fund’s underperformance. First, the Fund was underweight in Treasury securities and had minimal exposure to Treasury maturities 10 years and longer. Second, the Fund was underweight in lower coupon agency MBS and overweight higher coupon agency MBS (especially GNMA securities). Lastly, the Fund’s shorter effective duration had a negative impact on performance as interest rates decreased during the review period. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 21 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/15) (9/30/15) (4/1/15–9/30/15)* Class A Shares 1.07% Actual $1,000.00 $ 997.30 $5.36 Hypothetical** $1,000.00 $1,019.71 $5.42 Class B Shares 1.89% Actual $1,000.00 $ 993.01 $9.44 Hypothetical** $1,000.00 $1,015.59 $9.55 Advisor Class Shares 0.77% Actual $1,000.00 $998.97 $3.86 Hypothetical** $1,000.00 $1,021.21 $3.90 Institutional Class Shares 0.65% Actual $1,000.00 $998.99 $3.26 Hypothetical** $1,000.00 $1,021.81 $3.29 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2015, and are based on the total value of investments. 22 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Government Fund (Class A shares) and the Citigroup U.S. Government/Mortgage Index. The graph compares a $10,000 investment in the First Investors Government Fund (Class A shares) beginning 9/30/05 with a theoretical investment in the Citigroup U.S. Government/Mortgage Index (the “Index”). The Index is an unmanaged index that is a combination of the Citigroup U.S. Government Index and the Citigroup Mortgage Index. The Citigroup U.S. Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Citigroup Mortgage Index tracks the performance of the 23 Cumulative Performance Information (unaudited) (continued) GOVERNMENT FUND mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, which is comprised of 30- and 15-year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/15) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (4.04%), 0.60% and 2.88%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 1.22%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (3.05%), 0.66% and 2.91%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 0.48%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 2.10% and 0.68%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 1.60%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 2.27% and 1.03%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 1.72%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-Day Yield shown is for September 2015. †The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 1.95%. 24 Portfolio of Investments (continued) GOVERNMENT FUND September 30, 2015 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—56.2% Fannie Mae—30.7% $27,627M 3%, 5/1/2023 – 1/1/2045 $ 28,421,389 29,148M 3.5%, 8/1/2026 – 4/1/2045 30,606,701 25,433M 4%, 2/1/2024 – 8/1/2044 27,244,664 8,495M 4.5%, 11/1/2040 – 1/1/2042 9,322,768 2,995M 5%, 8/1/2039 – 11/1/2039 3,326,760 2,716M 5.5%, 7/1/2033 – 10/1/2039 3,091,326 102,013,608 Freddie Mac—7.8% 539M 3%, 6/1/2021 563,628 12,025M 3.5%, 9/1/2032 – 10/1/2044 12,582,533 10,071M 4%, 11/1/2040 – 8/1/2044 10,735,784 1,693M 5%, 8/1/2039 1,898,870 25,780,815 Government National Mortgage Association I Program—17.7% 1,860M 4%, 11/15/2025 – 6/15/2042 2,014,257 13,494M 4.5%, 9/15/2033 – 6/15/2040 14,842,415 12,393M 5%, 6/15/2033 – 4/15/2040 13,883,904 10,877M 5.5%, 3/15/2033 – 10/15/2039 12,402,576 11,776M 6%, 2/15/2032 – 4/15/2040 13,724,667 1,686M 7%, 6/15/2023 – 4/15/2034 1,863,507 58,731,326 Total Value of Residential Mortgage-Backed Securities (cost $181,323,458) 186,525,749 25 Portfolio of Investments (continued) GOVERNMENT FUND September 30, 2015 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—17.4% $ 5,100M U.S. Treasury Bonds, 2.875%, 8/15/2045 $ 5,098,541 U.S. Treasury Notes: 3,000M 1.375%, 8/31/2020 3,003,945 5,680M 1.5%, 5/31/2020 5,730,257 7,600M 1.625%, 7/31/2020 7,693,860 3,000M 1.875%, 8/31/2022 3,025,860 11,260M 2%, 7/31/2022 11,454,922 2,760M 2%, 2/15/2025 2,749,722 4,600M 2%, 8/15/2025 4,576,522 3,680M 2.125%, 12/31/2021 3,779,713 4,500M 2.25%, 7/31/2021 4,667,431 4,600M 2.25%, 11/15/2024 4,687,087 1,500M 2.375%, 8/15/2024 1,545,264 Total Value of U.S. Government Obligations (cost $57,597,127) 58,013,124 U.S. GOVERNMENT AGENCY OBLIGATIONS—11.2% Fannie Mae: 17,600M 1.125%, 7/20/2018 17,691,661 1,700M 1.75%, 11/26/2019 1,731,178 4,300M 1.875%, 9/18/2018 4,411,121 3,025M 2.625%, 9/6/2024 3,101,457 5,000M Federal Home Loan Bank, 1%, 5/21/2020 (a) 5,006,560 5,000M Freddie Mac, 3.75%, 3/27/2019 5,444,405 Total Value of U.S. Government Agency Obligations (cost $37,115,081) 37,386,382 COMMERCIAL MORTGAGE-BACKED SECURITIES—8.0% Fannie Mae—6.5% 2,855M 2.27%, 1/1/2023 2,891,151 1,300M 2.96%, 11/1/2018 1,363,413 9,159M 2.996%, 11/1/2022 9,639,439 2,893M 3.76%, 4/1/2018 3,078,152 4,500M 3.84%, 5/1/2018 4,798,111 21,770,266 Federal Home Loan Mortgage Corporation—1.5% 5,000M Multi-Family Structured Pass-Through, 2.13%, 1/25/2019 5,111,760 Total Value of Commercial Mortgage-Backed Securities (cost $26,990,770) 26,882,026 26 Principal Amount Security Value COLLATERALIZED MORTGAGE OBLIGATIONS—5.2% Fannie Mae—4.2% $ 6,132M 3%, 2/25/2024 $ 6,397,839 6,789M 4%, 2/25/2025 7,430,139 13,827,978 Freddie Mac—1.0% 3,153M 3%, 8/15/2039 3,280,945 Total Value of Collateralized Mortgage Obligations (cost $17,149,644) 17,108,923 Total Value of Investments (cost $320,176,080) 98.0 % 325,916,204 Other Assets, Less Liabilities 2.0 6,670,619 Net Assets 100.0 % $332,586,823 (a) Denotes a step bond (a zero coupon bond that converts to a fixed interest rate at a designated date). 27 Portfolio of Investments (continued) GOVERNMENT FUND September 30, 2015 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2015: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 186,525,749 $ — $ 186,525,749 U.S. Government Obligations — 58,013,124 — 58,013,124 U.S. Government Agency Obligations — 37,386,382 — 37,386,382 Commercial Mortgage-Backed Securities — 26,882,026 — 26,882,026 Collateralized Mortgage Obligations — 17,108,923 — 17,108,923 Total Investments in Securities $ — $ 325,916,204 $ — $ 325,916,204 There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 28 See notes to financial statements Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: This is the annual report for the First Investors Investment Grade Fund for the fiscal year ended September 30, 2015. During the period, the Fund’s return on a net asset value basis was 1.12% for Class A shares, 0.27% for Class B shares, 1.53% for Advisor Class shares and 1.48% for Institutional Class shares, including dividends of 39.4 cents per share for Class A shares, 33.0 cents per share for Class B shares, 40.3 cents per share for Advisor Class shares and 43.0 cents per share for Institutional Class shares. Economic Overview and Market Summary The U.S. economy grew at an approximately 2% rate during the review period. Growth was saw-toothed: strong in the fourth quarter of 2014, unexpectedly weak in the first quarter of 2015 (due to bad weather and West Coast port strikes), a bounce back in the second quarter, only to fade in the third quarter (due to a strong dollar and slowing growth in China). The consumer was the backbone of the U.S. economy, as evidenced by the rise in housing starts to the highest level since 2008 and record automobile sales. The unemployment rate continued its multi-year decline, falling from 5.9% to 5.1%, although wage growth remained disappointing. Inflation remained subdued with the year-over-year change in consumer prices flat, driven by a 50% fall in the price of oil during the review period. Excluding food and energy, consumer prices increased 1.9%, up from the 1.7% pace in the prior 12 months, but still lower than the Federal Reserve’s (“the Fed’s”) target level. At the beginning of the review period, market expectations were that the Fed would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Fed’s hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, at its September meeting, the Fed again deferred raising interest rates. As the review period ended, the market was placing a less than 50% probability of a rate hike this year, despite the fact that several key Fed board members continued to forecast a move in December. Interest rates generally moved lower during the review period. The two-year U.S. Treasury note yield, which is very sensitive to Federal Reserve policy, moved slightly higher from 0.57% to 0.63%. Longer-term interest rates fell and bond prices rose. The benchmark 10-year U.S. Treasury yield fell from 2.49% to 2.04%. Most of the move lower in interest rates occurred in the third quarter as oil prices collapsed, global growth slowed, stocks fell worldwide, and the Fed decided not to raise interest rates. The broad U.S. bond market returned 3.1%, according to Bank of America Merrill Lynch. High quality, long-term bonds had the best performance. The Treasury market gained 4.1%, with 10+ year maturity Treasuries gaining 8.7%. Agency mortgage-backed securities returned 3.3%, benefiting from their high credit quality. Corporate bonds gained 1.4%. The sector benefited from the decline in interest rates but wider credit spreads (due primarily to record new issue supply) were a drag on performance. High yield bonds had poor performance, losing 3.6%. Spreads moved substantially wider in large part due to 29 Portfolio Managers Letter (continued) INVESTMENT GRADE FUND weakness in energy companies (the largest sector of the high yield market), as well as other commodity-related firms. Non-dollar government bonds (i.e., foreign government securities) also had a difficult 12 months, down 6.3%, reflecting the headwind of a 12.1% increase in the value of the dollar. The municipal bond market returned 3.2% as it was insulated from many of the global issues which buffeted other sectors of the bond market. Lastly, money market returns continued to be essentially flat due to the Feds zero interest rate policy. Fund Overview and Fiscal Year Performance Attribution The Fund invests in investment grade fixed income securities. During the period, the majority of the Funds assets were invested in investment grade corporate bonds. The Fund also had as much as 2% of its assets invested in high yield securities and 1% invested in U.S. Treasuries. The corporate bond market began the review period on a weak note with corporate spreads widening due to the rapid and ongoing decline in oil prices and risk aversion towards commodity-related sectors. Lower beta sectors became safe havens for corporate bond investors as riskier assets traded with greater volatility. With the back-drop of continued low Treasury rates, corporate issuers continued to issue new debt at record levels. This led to further spread widening through the review period. The positive returns of the corporate bond market during the review period were predominantly a result of duration and Treasury curve movement. Of note, corporate bonds with maturities greater than 10 years significantly underperformed shorter maturity debt (i.e., three-to-five years), reflecting the steepening of the Treasury yield curve and an aversion to longer maturities. The Fund underperformed the Bank of America Merrill Lynch Corporate Index during the review period. The relative performance was predominantly a function of the Funds overweight in BBB-rated corporate bonds, which had the lowest returns during the review period. Specifically, the Fund was negatively impacted by its overweight in metals and mining issuers, which experienced increased volatility during the review period. This was partially offset by the Funds overweight in financial issuers, which had the highest returns during the review period. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 30 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/15) (9/30/15) (4/1/15–9/30/15)* Class A Shares 1.04% Actual $1,000.00 $ 981.65 $5.17 Hypothetical** $1,000.00 $1,019.86 $5.27 Class B Shares 1.91% Actual $1,000.00 $ 977.30 $9.47 Hypothetical** $1,000.00 $1,015.49 $9.65 Advisor Class Shares 0.72% Actual $1,000.00 $ 983.18 $3.58 Hypothetical** $1,000.00 $1,021.46 $3.65 Institutional Class Shares 0.63% Actual $1,000.00 $ 983.49 $3.13 Hypothetical** $1,000.00 $1,020.91 $3.19 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2015, and are based on the total value of investments. 31 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Investment Grade Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch U.S. Corporate Master Index. The graph compares a $10,000 investment in the First Investors Investment Grade Fund (Class A shares) beginning 9/30/05 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the Index). The Index includes publicly-issued, fixed rate, non-convertible investment grade dollar-denominated, S.E.C.-registered corporate debt having at least one year to maturity and an outstanding par value of at least $250 million. Bonds must be rated investment grade based on a composite of Moodys and S&P. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund 32 portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/15) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (4.83%), 2.44% and 3.83%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 2.01%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (3.71%), 2.51% and 3.86%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 1.26%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 1.42% and 1.60%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 2.45%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been 1.38% and 1.86%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 2.55%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class share are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-day yield shown is for September 2015. †The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 2.29%. 33 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2015 Principal Amount Security Value CORPORATE BONDS—95.8% Agriculture—.7% $3,310M Cargill, Inc., 6%, 11/27/2017 (a) $ 3,612,130 Automotive—1.0% 5,000M Johnson Controls, Inc., 5%, 3/30/2020 5,488,450 Chemicals—3.1% 4,000M Agrium, Inc., 3.375%, 3/15/2025 3,794,504 3,200M CF Industries, Inc., 3.45%, 6/1/2023 3,050,765 4,000M Dow Chemical Co., 4.25%, 11/15/2020 4,298,032 5,000M LyondellBasell Industries NV, 6%, 11/15/2021 5,657,530 16,800,831 Consumer Durables—.8% Newell Rubbermaid, Inc.: 2,000M 2.875%, 12/1/2019 2,019,542 2,300M 4.7%, 8/15/2020 2,535,368 4,554,910 Energy—9.2% 5,000M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 5,229,620 5,000M Continental Resources, Inc., 5%, 9/15/2022 4,381,250 3,000M DCP Midstream Operating, LP, 2.5%, 12/1/2017 2,755,476 5,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 5,061,535 5,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 4,443,000 1,800M Marathon Oil Corp., 3.85%, 6/1/2025 1,596,654 5,000M Nabors Industries, Inc., 6.15%, 2/15/2018 5,268,905 2,000M ONEOK Partners, LP, 3.375%, 10/1/2022 1,801,678 5,800M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 6,286,011 3,800M Suncor Energy, Inc., 6.1%, 6/1/2018 4,198,711 4,000M Valero Energy Corp., 9.375%, 3/15/2019 4,881,964 4,000M Weatherford International, LLC, 6.35%, 6/15/2017 4,094,824 49,999,628 Financial Services—16.1% 4,000M American Express Co., 7%, 3/19/2018 4,496,560 American International Group, Inc.: 3,700M 3.75%, 7/10/2025 3,764,957 2,000M 4.7%, 7/10/2035 2,068,132 4,000M Ameriprise Financial, Inc., 5.3%, 3/15/2020 4,515,784 5,400M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 5,626,001 34 Principal Amount Security Value Financial Services (continued) $4,300M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 $ 4,511,014 1,000M BlackRock, Inc., 5%, 12/10/2019 1,120,942 4,000M CoBank ACB, 7.875%, 4/16/2018 (a) 4,574,252 2,400M Compass Bank, 6.4%, 10/1/2017 2,593,906 ERAC USA Finance, LLC: 3,750M 4.5%, 8/16/2021 (a) 4,056,139 1,800M 3.3%, 10/15/2022 (a) 1,800,434 3,000M 7%, 10/15/2037 (a) 3,742,089 6,200M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 7,437,241 General Electric Capital Corp.: 6,400M 4.65%, 10/17/2021 7,204,384 3,400M 6.75%, 3/15/2032 4,611,719 2,700M Harley-Davidson Financial Services, Inc., 2.4%, 9/15/2019 (a) 2,728,142 1,800M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 2,036,228 4,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 4,330,852 3,000M National City Corp., 6.875%, 5/15/2019 3,461,196 4,550M Protective Life Corp., 7.375%, 10/15/2019 5,371,216 3,000M Prudential Financial, Inc., 7.375%, 6/15/2019 3,535,251 3,600M State Street Corp., 3.55%, 8/18/2025 3,677,425 87,263,864 Financials—21.6% Bank of America Corp.: 3,250M 5.65%, 5/1/2018 3,548,240 5,925M 5%, 5/13/2021 6,536,691 4,625M 5.875%, 2/7/2042 5,427,549 Barclays Bank, PLC: 2,000M 5.125%, 1/8/2020 2,237,886 3,800M 3.75%, 5/15/2024 3,845,710 3,200M Capital One Financial Corp., 3.75%, 4/24/2024 3,183,686 Citigroup, Inc.: 4,200M 6.125%, 11/21/2017 4,580,503 2,250M 8.5%, 5/22/2019 2,718,731 2,000M 4.5%, 1/14/2022 2,166,142 3,000M Deutsche Bank AG, 3.7%, 5/30/2024 2,983,752 Goldman Sachs Group, Inc.: 2,000M 5.375%, 3/15/2020 2,232,302 5,900M 5.75%, 1/24/2022 6,776,817 3,000M 3.625%, 1/22/2023 3,042,012 7,050M 6.125%, 2/15/2033 8,445,830 35 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2015 Principal Amount Security Value Financials (continued) JPMorgan Chase & Co.: $9,200M 6%, 1/15/2018 $ 10,055,867 5,000M 4.5%, 1/24/2022 5,399,305 Morgan Stanley: 4,050M 5.95%, 12/28/2017 4,414,921 5,500M 6.625%, 4/1/2018 6,126,571 6,000M 5.5%, 7/28/2021 6,785,838 800M Standard Chartered, PLC, 3.2%, 4/17/2025 (a) 747,688 4,000M SunTrust Banks, Inc., 6%, 9/11/2017 4,326,528 4,000M U.S. Bancorp, 3.6%, 9/11/2024 4,068,992 4,000M UBS AG, 4.875%, 8/4/2020 4,442,668 Wells Fargo & Co.: 2,900M 4.6%, 4/1/2021 3,184,795 8,600M 3.45%, 2/13/2023 8,567,991 900M 3.9%, 5/1/2045 829,184 116,676,199 Food/Beverage/Tobacco—5.2% 5,225M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 6,252,616 4,200M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 4,718,448 6,000M Ingredion, Inc., 4.625%, 11/1/2020 6,427,626 2,000M PepsiCo, Inc., 5%, 6/1/2018 2,190,078 4,000M Philip Morris International, Inc., 5.65%, 5/16/2018 4,419,392 4,000M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 4,105,112 28,113,272 Food/Drug—.8% 4,000M CVS Health Corp., 3.875%, 7/20/2025 4,131,444 Forest Products/Container—1.0% 5,000M Rock-Tenn Co., 4.9%, 3/1/2022 5,432,980 Health Care—4.0% 3,100M Biogen, Inc., 6.875%, 3/1/2018 3,474,740 Express Scripts Holding Co.: 4,050M 4.75%, 11/15/2021 4,378,568 1,800M 3.5%, 6/15/2024 1,774,665 4,000M Gilead Sciences, Inc., 3.65%, 3/1/2026 4,023,704 4,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 4,067,212 4,000M Mylan, Inc., 3.125%, 1/15/2023 (a) 3,850,084 21,568,973 36 Principal Amount Security Value Information Technology—1.1% $2,500M Apple, Inc., 2.5%, 2/9/2025 $ 800M Hewlett Packard Enterprise Co., 2.85%, 10/5/2018 (a)(b) 798,976 500M Oracle Corp., 2.95%, 5/15/2025 488,067 1,800M Pitney Bowes, Inc., 5.75%, 9/15/2017 1,937,556 5,602,209 Manufacturing—2.8% 5,000M CRH America, Inc., 8.125%, 7/15/2018 5,818,865 4,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 4,511,200 4,550M Tyco Electronics Group SA, 6.55%, 10/1/2017 4,988,270 15,318,335 Media-Broadcasting—3.0% 1,800M ABC, Inc., 8.75%, 8/15/2021 2,364,372 3,950M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 4,766,386 2,000M CBS Corp., 3.375%, 3/1/2022 1,990,306 4,000M Comcast Corp., 4.25%, 1/15/2033 3,982,680 3,000M DirecTV Holdings, LLC, 3.8%, 3/15/2022 3,023,835 16,127,579 Media-Diversified—1.7% 5,000M McGraw-Hill Financial, Inc., 5.9%, 11/15/2017 5,374,505 4,000M Time Warner, Inc., 3.6%, 7/15/2025 3,924,796 9,299,301 Metals/Mining—4.8% 5,000M Alcoa, Inc., 6.15%, 8/15/2020 5,168,750 4,000M ArcelorMittal, 6.125%, 6/1/2018 3,930,000 4,000M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 3,321,684 4,200M Newmont Mining Corp., 5.125%, 10/1/2019 4,442,298 5,000M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 5,130,630 4,000M Vale Overseas, Ltd., 5.625%, 9/15/2019 4,025,680 26,019,042 37 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2015 Principal Amount Security Value Real Estate Investment Trusts—6.2% $4,000M Boston Properties, LP, 5.875%, 10/15/2019 $ Digital Realty Trust, LP: 2,700M 5.25%, 3/15/2021 2,943,032 2,250M 3.95%, 7/1/2022 2,250,806 3,000M ERP Operating, LP, 3.375%, 6/1/2025 2,964,711 4,000M HCP, Inc., 5.375%, 2/1/2021 4,435,356 ProLogis, LP: 3,000M 4.5%, 8/15/2017 3,149,172 2,000M 3.35%, 2/1/2021 2,029,674 3,000M Simon Property Group, LP, 3.375%, 10/1/2024 3,022,014 4,000M Ventas Realty, LP, 4.75%, 6/1/2021 4,320,700 4,000M Welltower, Inc., 4%, 6/1/2025 4,006,764 33,661,165 Retail-General Merchandise—1.6% 4,000M Amazon.com, Inc., 4.8%, 12/5/2034 4,122,948 2,000M GAP, Inc., 5.95%, 4/12/2021 2,167,496 2,000M Home Depot, Inc., 5.875%, 12/16/2036 2,462,944 8,753,388 Telecommunications—.8% 4,000M Verizon Communications, Inc., 5.15%, 9/15/2023 4,426,032 Transportation—3.0% 4,000M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 4,290,872 4,000M Con-way, Inc., 7.25%, 1/15/2018 4,142,612 4,125M GATX Corp., 4.75%, 6/15/2022 4,415,066 3,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 3,192,549 16,041,099 Utilities—7.3% 1,800M Dominion Resources, Inc., 3.9%, 10/1/2025 1,823,924 3,000M Duke Energy Progress, Inc., 4.15%, 12/1/2044 3,025,887 3,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 3,277,200 3,000M Entergy Arkansas, Inc., 4.95%, 12/15/2044 3,026,502 4,000M Exelon Generation Co., LLC, 5.2%, 10/1/2019 4,375,580 38 Principal Amount Security Value Utilities (continued) Great River Energy Co.: $ 192M 5.829%, 7/1/2017 (a) $ 3,354M 4.478%, 7/1/2030 (a) 3,614,354 3,000M Ohio Power Co., 5.375%, 10/1/2021 3,426,966 4,550M Oklahoma Gas & Electric Co., 4%, 12/15/2044 4,384,794 2,507M San Diego Gas & Electric Co., 1.914%, 2/1/2022 2,496,346 4,000M Sempra Energy, 9.8%, 2/15/2019 4,953,896 4,000M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 4,535,168 39,139,501 Total Value of Corporate Bonds (cost $507,002,697) 518,030,332 U.S. GOVERNMENT OBLIGATIONS—2.1% U.S. Treasury Bonds: 4,575M 2.5%, 2/15/2045 4,212,843 3,200M 3%, 5/15/2045 3,275,584 4,000M 3%, 11/15/2044 4,085,728 Total Value of U.S. Government Obligations (cost $12,224,740) 11,574,155 Total Value of Investments (cost $519,227,437) 97.9 % 529,604,487 Other Assets, Less Liabilities 2.1 11,361,360 Net Assets 100.0 % $540,965,847 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 39 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2015 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2015: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 518,030,332 $ — $ 518,030,332 U.S. Government Agency Obligations — 11,574,155 — 11,574,155 Total Investments in Securities* $ — $ 529,604,487 $ — $ 529,604,487 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 40 See notes to financial statements Portfolio Manager’s Letter STRATEGIC INCOME FUND Dear Investor: This is the annual report for the First Investors Strategic Income Fund for the fiscal year ended September 30, 2015. During the period, the Fund’s return on a net asset value basis was –2.37% for Class A shares and –1.93% for Advisor Class shares, including dividends of 34.5 cents per share for Class A shares and 37.8 cents per share for Advisor Class shares. In addition, the Fund distributed capital gains of 7.0 cents per share on each class of shares. Economic Overview and Market Summary The U.S. economy grew at an approximately 2% rate during the review period. Growth was saw-toothed: strong in the fourth quarter of 2014, unexpectedly weak in the first quarter of 2015 (due to bad weather and West Coast port strikes), a bounce back in the second quarter, only to fade in the third quarter (due to a strong dollar and slowing growth in China). The consumer was the backbone of the U.S. economy, as evidenced by the rise in housing starts to the highest level since 2008 and record automobile sales. The unemployment rate continued its multi-year decline, falling from 5.9% to 5.1%, although wage growth remained disappointing. Inflation remained subdued with the year-over-year change in consumer prices flat, driven by a 50% fall in the price of oil during the review period. Excluding food and energy, consumer prices increased 1.9%, up from the 1.7% pace in the prior 12 months, but still lower than the Federal Reserve’s (“the Fed’s”) target level. At the beginning of the review period, market expectations were that the Fed would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Fed’s hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, at its September meeting, the Fed again deferred raising interest rates. As the review period ended, the market was placing a less than 50% probability of a rate hike this year, despite the fact that several key Fed board members continued to forecast a move in December. Interest rates generally moved lower during the review period. The two-year U.S. Treasury note yield, which is very sensitive to Federal Reserve policy, moved slightly higher from 0.57% to 0.63%. Longer-term interest rates fell, and bond prices rose. The benchmark 10-year U.S. Treasury yield fell from 2.49% to 2.04%. Most of the move lower in interest rates occurred in the third quarter as oil prices collapsed, global growth slowed, stocks fell worldwide and the Fed decided not to raise interest rates. 41 Portfolio Manager’s Letter (continued) STRATEGIC INCOME FUND The broad U.S. bond market returned 3.1%, according to Bank of America Merrill Lynch. High quality, long-term bonds had the best performance. The Treasury market gained 4.1%, with 10+ year maturity Treasuries gaining 8.7%. Agency mortgage-backed securities returned 3.3%, benefiting from their high credit quality. Corporate bonds gained 1.4%. The sector benefited from the decline in interest rates but wider credit spreads (due primarily to record new issue supply) were a drag on performance. High yield bonds had poor performance, losing 3.6%. Spreads moved substantially wider in large part due to weakness in energy companies (the largest sector of the high yield market), as well as other commodity-related firms. Non-dollar government bonds (i.e., foreign government securities) also had a difficult 12 months, down 6.3%, reflecting the headwind of a 12.1% increase in the value of the dollar. The municipal bond market returned 3.2% as it was insulated from many of the global issues which buffeted other sectors of the bond market. The Standard & Poor’s 500 Index returned –0.62%, with dividends reinvested in the Index. Lastly, money market returns continued to be essentially flat due to the Fed’s zero interest rate policy. Fund Overview and Fiscal Year Performance Attribution The Fund can invest through institutional class shares in a number of First Investors Funds (Underlying Funds). The average allocations to Underlying Funds as a percentage of the Fund’s net assets and the total returns for the review period and the allocations as a percentage of net assets as of the end of the period were: Average Allocations, Allocations, Review Period Total Return 9/30/15 Equity Income Fund 5.3% –3.97% 5.8% Floating Rate Fund 4.6% 0.47% 7.5% Fund For Income 38.1% –2.28% 37.1% Government Fund 8.7% 2.38% 10.2% International Opportunities Bond Fund 14.6% –9.36% 14.0% Investment Grade Fund 17.7% 1.48% 10.2% Limited Duration High Quality Bond Fund 4.6% 1.21% 5.0% Tax Exempt Income Fund 3.5% 2.77% 5.2% Cash 2.9% 0.00% 5.0% 42 For the review period, the Fund returned –2.37% on Class A shares compared to 3.05% for its benchmark, the Bank of America Merrill Lynch U.S. Broad Market Index. The Fund was positioned for a continuation of global growth with the expectation of higher interest rates. The Fund’s investments emphasized Underlying Funds that would benefit from growth while minimizing the negative impact of higher interest rates. Consequently, the majority of the Fund’s underperformance occurred in the last quarter of the review period when global growth slowed and interest rates declined. Specifically, the Fund’s allocations to foreign bonds (through International Opportunities Bond Fund), high yield bonds (through Fund For Income), and U.S. stocks (through Equity Income Fund) made substantial negative contributions to the Fund’s performance. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 43 Fund Expenses (unaudited) STRATEGIC INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/3/15) (9/30/15) (4/1/15–9/30/15)* Class A Shares 0.56% Actual* $1,000.00 $ 966.99 $2.76 Hypothetical** $1,000.00 $1,022.26 $2.84 Advisor Class Shares 0.01% Actual* $1,000.00 $ 969.49 $0.05 Hypothetical** $1,000.00 $1,025.02 $0.05 * Expenses are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by 183/365 (to reflect the inception period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY FIRST INVESTORS UNDERLYING FUNDS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2015, and are based on the total value of investments. 44 Cumulative Performance Information (unaudited) STRATEGIC INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Strategic Income Fund (Class A shares) and the Bank of America (“BofA”) Merrill Lynch U.S. Broad Market Index. The graph compares a $10,000 investment in the First Investors Strategic Income Fund (Class A shares) beginning 4/3/13 (commencement of operations) with a theoretical investment in the BofA Merrill Lynch U.S. Broad Market Index (the “Index”). The Index tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury, quasi-government, corporate, securitized and collateralized securities. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Advisor Class shares performance will be greater than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 45 Cumulative Performance Information (unaudited) (continued) STRATEGIC INCOME FUND *Average Annual Total Return figures (for the periods ended 9/30/15) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since this class is sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (2.16%). The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 0.24%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Class A shares and Advisor Class shares are for the period beginning 4/3/13 (commencement of operations). 46 Portfolio of Investments (continued) STRATEGIC INCOME September 30, 2015 Shares Security Value MUTUAL FUNDS—95.0% First Investors Income Funds—89.2% 1,040,007 Floating Rate Fund – Institutional Class Shares $9,952,868 20,412,467 Fund For Income – Institutional Class Shares 48,989,922 1,239,997 Government Fund – Institutional Class Shares 13,491,164 2,138,577 International Opportunities Bond Fund – Institutional Class Shares 18,541,466 1,383,268 Investment Grade Fund – Institutional Class Shares 13,362,372 676,382 Limited Duration High Quality Bond Fund – Institutional Class Shares 6,635,307 690,033 Tax Exempt Income Fund – Institutional Class Shares 6,817,524 117,790,623 First Investors Equity Funds—5.8% 849,529 Equity Income Fund – Institutional Class Shares 7,679,741 Total Value of Mutual Funds (cost $134,369,124) 95.0 % 125,470,364 Other Assets, Less Liabilities 5.0 6,568,934 Net Assets 100.0 % $132,039,298 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. 47 Portfolio of Investments (continued) STRATEGIC INCOME September 30, 2015 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2015: Level 1 Level 2 Level 3 Total Mutual Funds First Investors Income Funds $ 117,790,623 $ — $ — $ 117,790,623 First Investors Equity Funds 7,679,741 — — 7,679,741 Total Investments in Securities $ 125,470,364 $ — $ — $ 125,470,364 There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 48 See notes to financial statements Portfolio Managers’ Letter INTERNATIONAL OPPORTUNITIES BOND FUND Dear Investor: This is the annual report for the First Investors International Opportunities Bond Fund for the year ended September 30, 2015. During the period the Fund’s return on a net asset value basis was –9.72% for Class A shares, –9.51% for Advisor Class shares and –9.36% for Institutional Class shares, including dividends of 28.0 cents per share for Class A shares, 29.2 cents per share for Advisor Class shares and 30.4 cents per share for Institutional Class shares. The Fund invests in sovereign bonds and currencies of countries in the Citigroup World Government Bond ex-U.S. Index as well as some non-index countries, including those of emerging markets. Corporate bonds of countries in the Index may be purchased opportunistically as well. The Fund’s underperformance during the prior 12-month period ended September 30, 2015 is primarily attributable to bond positioning with currency decisions detracting a modest amount as well. After a volatile period for interest rates, developed-market yields tended to fall slightly while a few developing countries’ bond yields increased on widening credit spreads. Currency volatility for developing economies measurably expanded risk premiums demanded from investors for holding local-currency bonds of countries with close connections to Chinese growth. In particular, the Fund’s exposures to Brazilian and Indonesian bonds, both out-of-benchmark positions, detracted from relative performance during the period. In addition to being exposed to commodity price declines and slower global export demand, both Indonesia and Brazil suffer from a deficiency of savings, leading to a dependence on global liquidity cycles. Investors fear grew during the period that both countries will face challenging financing conditions as the Federal Reserve (“the Fed”) moves closer to normalizing interest rates. Currency decisions modestly detracted from performance. Avoiding the Japanese yen and euro offset much of the negative contribution from exposures to currencies of developing countries. Currencies of developing countries broadly declined in value against the dollar during the period, especially those tied to commodity production, or the Chinese-driven emerging markets growth story. The Fund’s overweight or out-of-benchmark exposure to the Mexican peso, Brazilian real, Indonesian rupiah, South African rand, and Chilean peso stand out as negative contributors to relative performance. Both the yen and euro continued to fall as the Bank of Japan and European Central Bank boosted monetary stimulus which weighed on currency valuations relative to the U.S. dollar. 49 Portfolio Managers’ Letter (continued) INTERNATIONAL OPPORTUNITIES BOND FUND Market Commentary and Outlook Notably, our global fixed income strategies performance histories are marked with infrequent but occasional drawdowns comparable to the most recent experience. We have had valuation anomalies building across a range of global bond markets all year, and we are now getting the expected policy reaction. The Chinese boosted policy stimulus but so far there is not much to show for it as discussed above. We think that is about to change. Similarly, the Fed has backed off its renormalization rhetoric, but so far it has positioned policy trajectory as delayed more so than being affected by a material shift in the outlook. Consequently, price extremes became more extreme late in the review period, setting up what ultimately should be a bigger case of mean reversion. Currently, the Fund’s top fixed income holdings are U.K. gilts and Mexican Mbonos. Mexican bond yields are higher than comparable U.S. Treasuries by the widest margin in over three years but the bulk of the valuation opportunity in the Mbonos really lies with the Mexican peso. The currency has been washed out dramatically relative to any objective measure of valuation. Domestic inflation has remained low, the economy has outperformed most of its Latin American neighbors, it has reduced its sensitivity to oil, and Mexico’s exports are tied to the U.S. car industry, which has been strong. As a highly flexible and liquid currency, the peso tends to be used by investors as a vehicle for hedging other emerging market (“EM”) exposure, hence it has been caught up in the general EM/commodity bear market, but should recover when the rest do. As for U.K. gilts, they function in the Fund partly as a beneficiary of the generally deflationary global environment and partly to balance the risks that something goes very wrong and global growth keeps slipping lower. Elsewhere, the Fund remains skewed toward many global bond markets in the emerging world, each with their own idiosyncratic profile. But in general many of these markets exhibit high real yields, a by-product of the stagflationary conditions described earlier. Inflation should decline once EM currencies experience a fairly brief period of stability, which would permit central banks to begin easing. The recent rate cuts by the Reserve Bank of India are a good example of how a vicious, negative-feedback cycle has evolved into a virtuous one. The low inflation and boost to growth from cutting policy rates has supported the rupee. In cases of more extreme uncertainty—like the Brazilian bonds in the Fund—we believe investors are being well-compensated to take risk. Long-term bonds yielded over 16% as late as the last week of September. Assuming no change in bond prices, the Brazilian real to dollar exchange rate would have to weaken to 6.24 to lose money 50 based on a three-year holding period. The economy is deep in recession and, encouragingly, an anti-corruption drive appears to be in full-swing, which could potentially culminate with the impeachment of President Rousseff. We believe any respite in currency weakness will bring about lower headline inflation and the beginning of policy stimulus. Looking forward, we believe ultra-supportive monetary policy, cheap energy, devalued currencies, and low interest rates should make 2016 a pivotal period for global growth. The U.S. economy is already advancing at lift-off speed, and we expect the European and Japanese economies to surprise to the upside once the impact of stimulus takes hold. Peripheral European currencies look attractive as an expression of a constructive reflationary European economic outlook while also avoiding direct euro exposure, which we see as potentially being buffeted by both open-ended quantitative easing and the need for deep structural reform. Despite our outlook for better developed market growth, we expect long-term safe-haven yields will remain capped on the upside as a result of the still formidable debt overhang, a benign global inflation environment, a low terminal level for G3 policy rates, and entrenched concerns of global economic fragility. While the downturn in emerging markets has been intensifying as of late, we find select emerging-market currencies offer attractive value and believe most will stabilize in the coming year while offering attractive yields. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 51 Fund Expenses (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/15) (9/30/15) (4/1/15–9/30/15)* Class A Shares 1.30% Actual $1,000.00 $ 928.48 $6.28 Hypothetical** $1,000.00 $1,018.55 $6.58 Advisor Class Shares 1.02% Actual $1,000.00 $ 928.19 $4.93 Hypothetical** $1,000.00 $1,019.96 $5.17 Institutional Class Shares 0.90% Actual $1,000.00 $ 929.03 $4.35 Hypothetical** $1,000.00 $1,020.56 $4.56 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2015, and are based on the total value of investments. 52 Cumulative Performance Information (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND Comparison of change in value of $10,000 investment in the First Investors International Opportunities Bond Fund (Class A shares) and the Citigroup World Government Bond ex-U.S. Index (Unhedged). The graph compares a $10,000 investment in the First Investors International Opportunities Bond Fund (Class A shares) beginning 8/20/12 (commencement of operations) with a theoretical investment in the Citigroup World Government Bond ex-U.S. Index (Unhedged) (the “Index”). The Index encompasses an all-inclusive universe of institutionally traded bonds, including all fixed-rate bonds with remaining maturities of one year or longer with amounts outstanding of at least the equivalent of $25 million. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. 53 Cumulative Performance Information (unaudited) (continued) INTERNATIONAL OPPORTUNITIES BOND FUND Advisor Class shares and Institutional Class shares performance will be greater than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/15) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been (14.98%) and (6.78%), respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 1.77%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (3.90%). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Class A shares are for the period beginning 8/17/12 (commencement of operations). The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-Day Yield shown is for September 2015. †The Index return is since the inception of Class A shares. The Index return since inception of the Advisor Class shares and Institutional Class shares is (2.47%). 54 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2015 Principal Amount Security Value SOVEREIGN BONDS—67.5% Mexico—13.8% United Mexican States: 1,109M MXN 7.75%, 11/13/2042 $ 812M MXN 8.5%, 5/31/2029 5,678,883 889M MXN 8.5%, 11/18/2038 6,265,580 19,192,183 United Kingdom—9.7% 7,700M GBP United Kingdom Gilt, 3.25%, 1/22/2044 13,483,800 Australia—8.3% 4,605M AUD New South Wales Treasury Corp., 5%, 8/20/2024 3,780,140 Queensland Treasury Corp.: 3,750M AUD 4.75%, 7/21/2025 2,983,641 2,515M AUD 6%, 7/21/2022 2,114,175 3,325M AUD 6.25%, 2/21/2020 2,708,313 11,586,269 Italy—6.9% 6,070M EUR Buoni Poliennali Del Tesoro, 5%, 8/1/2039 9,557,749 Portugal—5.2% Obrigacoes Do Tesouro: 2,750M EUR 4.1%, 4/15/2037 3,509,907 2,780M EUR 4.95%, 10/25/2023 3,762,377 7,272,284 Malaysia—3.8% Federation of Malaysia: 14,190M MYR 3.48%, 3/15/2023 3,063,303 7,020M MYR 3.659%, 10/15/2020 1,588,214 2,950M MYR 4.048%, 9/30/2021 664,521 5,316,038 55 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2015 Principal Amount Security Value South Africa—3.8% Republic of South Africa: 55,515M ZAR 6.5%, 2/28/2041 $ 3,006,787 17,935M ZAR 6.75%, 3/31/2021 1,219,479 14,485M ZAR 8.75%, 2/28/2048 1,009,147 5,235,413 New Zealand—3.5% New Zealand Government Bonds: 2,390M NZD 5%, 3/15/2019 1,647,736 4,375M NZD 5.5%, 4/15/2023 3,273,143 4,920,879 Hungary—3.1% Hungary Government Bond: 940,000M HUF 6%, 11/24/2023 4,022,808 69,000M HUF 7.5%, 11/12/2020 305,399 4,328,207 Brazil—2.8% Nota Do Tesouro Nacional: 1M BRL 9.71%, 1/1/2021 105,237 13M BRL 9.71%, 1/1/2023 2,559,806 6M BRL 9.71%, 1/1/2025 1,225,971 3,891,014 Indonesia—2.7% Republic of Indonesia: 52,000,000M IDR 8.375%, 3/15/2034 3,091,153 10,900,000M IDR 9%, 3/15/2029 701,076 3,792,229 Poland—2.5% 12,050M PLN Republic of Poland, 4%, 10/25/2023 3,457,421 Spain—1.4% 1,280M EUR Bonos Y Oblig Del Estado, 5.15%, 10/31/2044 2,023,549 Total Value of Sovereign Bonds (cost $98,293,450) 94,057,035 56 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—11.5% United States U.S. Treasury Notes: 2,455M USD 0.089%, 4/30/2017 (a) $ 2,453,488 13,645M USD 0.099%, 1/31/2017 (a) 13,642,271 Total Value of U.S. Government Obligations (cost $16,102,625) 16,095,759 CORPORATE BONDS—9.5% Luxembourg—5.0% European Investment Bank: 5,870M USD 0.625%, 4/15/2016 5,876,704 1,015M USD 1.125%, 9/15/2017 1,021,075 6,897,779 Australia—1.6% Macquarie Group, Ltd.: 1,160M USD 1.2968%, 1/31/2017 (a)(b) 1,165,625 1,030M USD 0.9251%, 10/27/2017 (a)(b) 1,025,854 2,191,479 France—1.0% 1,400M USD Dexia Credit Local SA NY, 0.5335%, 6/5/2018 (a)(b) 1,395,642 Germany—.9% 1,295M USD Deutsche Bank AG London, 0.92435%, 2/13/2017 (a) 1,297,225 57 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2015 Principal Amount Security Value South Korea—.7% 1,010M USD Export-Import Bank of Korea, 0.9455%, 8/14/2017 (a)(b) $ 1,008,983 New Zealand—.3% 470M USD ANZ New Zealand International, Ltd. of London, 0.8151%, 4/27/2017 (a)(b) 470,118 Total Value of Corporate Bonds (cost $26,286,482) 13,261,226 Total Value of Investments (cost $140,682,557) 88.5 % 123,414,020 Other Assets, Less Liabilities 11.5 15,988,606 Net Assets 100.0 % $139,402,626 (a) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2015. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). Summary of Abbreviations: AUD Australian Dollar BRL Brazilian Real CLP Colombian Peso EUR Euro GBP British Pound HUF Hungarian Forint IDR Indonesian Rupiah INR Indian Rupee JPY Japanese Yen MXN Mexican Peso MYR Malaysian Ringgit NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD United States Dollar ZAR South African Rand 58 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2015: Level 1 Level 2 Level 3 Total Sovereign Bonds Mexico $ — $ 19,192,183 $ — $ 19,192,183 United Kingdom — 13,483,800 — 13,483,800 Australia — 11,586,269 — 11,586,269 Italy — 9,557,749 — 9,557,749 Portugal — 7,272,284 — 7,272,284 Malaysia — 5,316,038 — 5,316,038 South Africa — 5,235,413 — 5,235,413 New Zealand — 4,920,879 — 4,920,879 Hungary — 4,328,207 — 4,328,207 Brazil — 3,891,014 — 3,891,014 Indonesia — 3,792,229 — 3,792,229 Poland — 3,457,421 — 3,457,421 Spain — 2,023,549 — 2,023,549 U.S. Government Obligations United States — 16,095,759 — 16,095,759 59 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2015 Level 1 Level 2 Level 3 Total Corporate Bonds Luxembourg $ — $ 6,897,779 $ — $ 6,897,779 Australia — 2,191,479 — 2,191,479 France — 1,395,642 — 1,395,642 Germany — 1,297,225 — 1,297,225 South Korea — 1,008,983 — 1,008,983 New Zealand — 470,118 — 470,118 Total Investments in Securities $ — $ 123,414,020 $ — $ 123,414,020 Other Financial Instruments* $ — $ 141,325 $ — $ 141,325 * Other financial instruments are foreign exchange contracts and are considered derivative instruments, which are valued at the net unrealized appreciation on the instrument. During the year ended September 30, 2015, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. 60 See notes to financial statements Portfolio Managers’ Letter FLOATING RATE FUND Dear Investor: This is the annual report for the First Investors Floating Rate Fund for the fiscal year ended September 30, 2015. During the period, the Fund’s return on a net asset value basis was –0.08% for Class A shares, 0.18% for Advisor Class shares and 0.47% for Institutional Class shares, including dividends of 29.3 cents per share for Class A shares, 31.8 cents per share for Advisor Class shares and 33.6 cents per share for Institutional Class shares. During the year, the Fund lagged its benchmark both before and after fees as share class returns ranged from modestly positive to slightly negative over the period. The Market The U.S. senior loan market came under pressure during the first and last quarters of the fiscal year as the price of commodities plunged, then partially recovered, then fell again. Market participants appeared to set their risk appetite in part by the level of oil prices over the period, investing less in loans and other categories of risk assets when oil prices fell and more when they recovered. This occurred as falling oil prices gave investors pause with regard to not only the health of oil producers themselves, but also on the slowing trajectory of global economic growth. Thus, in the fourth quarter of 2014, U.S. high yield was negatively impacted by a 50% decline in the price of oil. While the U.S. loan market is not heavily invested in the Energy sector, investor demand for loans can fall on broader concerns about global growth. Unlike many fixed income instruments, loans have floating rate coupons which can re-set higher in a rising rate environment. Slowing global growth can make investors less confident that the U.S. Federal Reserve Open Markets Committee (“FOMC”) would increase interest rates, lowering investor appetite for floating rate paper. Senior loans were resurgent in the first quarter of 2015 and, to a lesser degree, in the second quarter of 2015, as oil prices rebounded, but pulled back as oil prices dropped again in the third quarter of 2015. This later pullback was further exacerbated by low prices for coal and iron ore as slowing global growth became an increasing headwind for commodity prices. The September 2015 decision of the FOMC to not raise interest rates further cemented the view that lower global growth might slow down the U.S. economic recovery and further reduced pressure on investors to find floating rate investment opportunities. 61 Portfolio Managers’ Letter (continued) FLOATING RATE FUND The Fund In this challenging environment, the Fund performed largely in two halves, underperforming the benchmark during the first two quarters of the fiscal year and outperforming during the later quarters (before fees and expenses). In the first two quarters, the Fund’s exposure to the Energy sector was higher than that of the market and also more heavily weighted toward credits which could suffer impairment with a long-term decline in the price of oil. This positioning initially cost the portfolio more than the market in the fourth quarter of the review period, as the price of oil fell. We actively engaged in a selling program, reducing the Fund’s exposure in the Energy sector late in the fourth quarter and through the first quarter of 2015. As the price of energy and the fortune of energy companies improved, the benchmark gained more than the Fund, particularly as we had attempted to focus the Fund’s remaining energy exposure on higher-quality, less-leveraged companies and on companies less dependent upon continued drilling to pay their bills. These companies did not pick up as much “market bounce” as the price of oil increased. During the first quarter of 2015, such risk reduction might have appeared unnecessary given resurgent oil prices. However, we positioned the portfolio with the perspective that volatility in oil, and in commodity sectors more broadly, would actually be likely to continue, particularly as we could not identify sources of growing demand from slowing economies globally and as we could not see significant cuts to oil production and supply. Similarly, we sought to exit positions in iron ore and coal production as global demand softened. These changes were particularly important in helping the portfolio preserve capital better than the benchmark—and notably better than the wider senior loan market which also includes lower-rated loans—in both the second and third quarter of 2015. Over the fiscal year as whole, the Fund lost the most ground against the benchmark in the Energy sector—largely weighted toward the first half of the fiscal year. The Fund made up some of this ground in the second half of the fiscal year largely through outperformance in the Metals and Mining sector, where we had worked to reposition the Fund, and in Healthcare, a sector to which we made significant commitments. In Metals and Mining in particular, the Fund was underweight to the benchmark in the sector, but strongly outperformed the Index. Finally, we note the role that a small allocation to high yield bonds has had in the portfolio throughout the fiscal year. As is common in floating rate funds, we have included a small allocation (below 10%) to high yield bonds in the Fund to help enhance trading liquidity. High yield bonds have a similar rating profile as loans, but they may trade with higher yields than loans and may have more ability to experience price increases (and also decreases). Some managers have historically used bonds in an attempt to help increase returns in loan portfolios. In this portfolio, we have instead focused on bonds 62 with “loan-like” characteristics to increase portfolio liquidity without seeking to change the Fund’s fundamental risk profile. This decision was instrumental in helping the Fund perform relatively well in the second half of the year when high yield bonds traded off significantly more than loans. Outlook After a challenging year, we find that some parts of the U.S. loan market offer attractive value, but not all loans are created equal. The market is clearly differentiating between loans more than has been the case for several years. Companies that disappoint investor expectations are more likely to be quickly rebuked by a re-pricing process, and even healthy companies in the same industry may trade off significantly in sympathy, heightening volatility overall. Volatility may be challenging to manage, but it also presents an environment in which careful investors who are able to sort out meaningful data from the noise and act on it, can benefit significantly over a long time horizon. Short-term investors attempting to time the market without a view on fundamental, credit-by-credit value are, in our opinion, likely to be disappointed. In light of weaker economic data, we believe the FOMC will be extremely cautious in its approach to rate hikes. For the market, the actual date of any anticipated “lift off” for interest rate increases may be less important than the pace of any rate hikes during this cycle. The Fed recognizes that it is in a very different environment from past rate hiking cycles. With the absence of inflationary pressure, the Fed has the ability to normalize policy at a deliberate and cautious pace, in our opinion. Such a pace can also limit investor appetite for floating rate paper. Nevertheless, loan yields are compelling and loans continue to offer protection against rising rates when the future remains uncertain. All in all, we believe that active management and prudent risk control can help investors safely and positively navigate what is likely to be a changeable environment. Research and work will be keys to identifying the attractive opportunities that are born from moments of uncertainty. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 63 Fund Expenses (unaudited) FLOATING RATE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/15) (9/30/15) (4/1/15–9/30/15)* Class A Shares 1.10% Actual $1,000.00 $ 999.60 $5.51 Hypothetical** $1,000.00 $1,019.55 $5.57 Advisor Class Shares 0.90% Actual $1,000.00 $1,000.82 $4.51 Hypothetical** $1,000.00 $1,020.56 $4.56 Institutional Class Shares 0.70% Actual $1,000.00 $1,002.79 $3.51 Hypothetical** $1,000.00 $1,021.56 $3.55 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2015, and are based on the total market value of investments. 64 Cumulative Performance Information (unaudited) FLOATING RATE FUND Comparison of change in value of $10,000 investment in the First Investors Floating Rate Fund (Class A shares) and the J.P. Morgan BB/B Leveraged Loan Index. The graph compares a $10,000 investment in the First Investors Floating Rate Fund (Class A shares) beginning 10/21/13 (commencement of operations) with a theoretical investment in the J.P. Morgan BB/B Leveraged Loan Index (the “Index”). The Index is a subset of the J.P. Morgan Leveraged Loan Index, which is designed to represent the investable universe of the U.S. dollar-denominated leveraged loan market. The Index includes U.S. dollar-denominated institutional term loans and fully funded delayed draw term loans which have high yield ratings. However, the most aggressively rated loans and non-rated loans are excluded. Loans can be rated as high as Baa1 and as low as BB3 by Moody’s and also as high as BBB+ and as low as B- by Standard & Poor’s. A loan with the highest allowable rating from each agency will only be included if the company’s overall rating is below investment grade. Loans must be issued by companies domiciled in a developed market, and defaulted loans may remain in the Index only if they remain current on loan obligation payments throughout the default 65 Cumulative Performance Information (unaudited) (continued) FLOATING RATE FUND process. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Advisor Class shares and Institutional Class shares performance will be greater than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/15) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for one year and Since Inception would have been (6.01%) and (2.82%), respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 2.19%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for one year and Since Inception would have been 0.05% and 0.72%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 2.32%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for one year and Since Inception would have been 0.27% and 0.63%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 2.45%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from J.P. Morgan and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Class A shares, Advisor Class shares and Institutional Class shares are for the period beginning 10/21/13 (commencement of operations). *** The S.E.C. 30-Day Yield shown is for September 2015. 66 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2015 Principal Amount Security Value LOAN PARTICIPATIONS†—82.9% Aerospace/Defense—1.2% $ 539M B/E Aerospace, Inc., 4%, 12/16/2021 $ 876M TransDigm, Inc., 3.75%, 2/28/2020 865,291 1,407,612 Automotive—3.9% 1,037M CS Intermediate Holdco 2, LLC, 4%, 4/4/2021 1,036,875 1,292M FCA US, LLC, 3.5%, 5/24/2017 1,286,433 746M KAR Auction Services, Inc., 3.5%, 3/11/2021 746,565 891M Key Safety Systems, Inc., 4.75%, 8/29/2021 870,952 675M TI Group Automotive Systems, LLC, 4.5%, 6/30/2022 666,563 4,607,388 Building Materials—1.5% 450M Builders FirstSource, Inc., 6%, 7/29/2022 448,032 499M Headwaters Inc., 4.5%, 3/24/2022 500,620 785M USIC Holdings, Inc., 4%, 7/10/2020 778,813 1,727,465 Chemicals—4.0% 997M A. Schulman, Inc., 4%, 6/1/2022 996,254 306M Allnex Luxembourg & Cy SCA, Inc., 4.5%, 10/3/2019 306,193 159M Allnex USA, Inc., 4.5%, 10/3/2019 158,869 752M Axalta Coating Systems Dutch Holdings BBV, 3.75%, 2/1/2020 745,104 990M Emerald Performance Materials LLC, 4.5%, 7/30/2021 985,050 673M Methanol Holdings Trinidad, Inc., 4.25%, 6/30/2022 656,480 500M Trinseo Materials Operating SCA, 4.25%, 11/5/2021 (a) 498,125 425M Univar USA, Inc., 4.25%, 7/1/2022 419,688 4,765,763 Consumer Non-Durables—1.7% 550M Jarden Corp., 2.944%, 7/30/2022 551,031 729M Reynolds Group Holdings, Inc., 4.5%, 12/1/2018 729,922 694M Spectrum Brands, Inc., 3.75%, 6/23/2022 (a) 699,074 1,980,027 67 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2015 Principal Amount Security Value Energy—1.4% $ 894M Granite Acquisition, Inc., 5%, 12/17/2021 $ 876,781 925M Jonah Energy, LLC, 7.5%, 5/12/2021 749,250 1,626,031 Financial Services—4.6% 1,728M Delos Finance Sarl, 3.5%, 3/6/2021 (a) 1,728,540 982M HUB International, Ltd., 4%, 10/2/2020 963,017 1,492M RPI Finance, 3.5%, 11/9/2020 1,494,160 496M Sedgwick Claims Management Services, Inc., 3.75%, 3/1/2021 489,812 980M Sheridan Investment Partners II, LP, 4.25%, 12/16/2020 735,000 5,410,529 Food/Beverage/Tobacco—1.9% 941M JBS USA, LLC, 3.75%, 5/25/2018 938,266 738M Pinnacle Foods Finance, LLC, 3%, 4/29/2020 736,948 583M Post Holdings, Inc., 3.75%, 6/2/2021 (a) 584,776 2,259,990 Food/Drug—1.6% 1,250M Rite Aid Corp., 4.875%, 6/21/2021 1,253,125 663M Supervalu, Inc., 4.5%, 3/21/2019 665,671 1,918,796 Forest Products/Container—3.2% 790M Ardagh Holdings USA, Inc., 4%, 12/17/2019 790,722 Berry Plastics Group, Inc.: 744M 3.5%, 2/8/2020 738,315 750M 3.5%, 9/16/2022 (a) 751,875 500M BWAY Holding Co., 5.5%, 8/14/2020 (a) 498,125 715M Exopack Holdings SA, 4.5%, 5/8/2019 714,351 249M Owens-Brockway Glass Container, Inc., 3.5%, 9/1/2022 251,089 3,744,477 Gaming/Leisure—6.9% 765M 24 Hour Fitness Worldwide, Inc., 4.75%, 5/28/2021 738,526 887M AMC Entertainment, Inc., 3.5%, 4/30/2020 886,425 950M ClubCorp Club Operations, Inc., 4.25%, 7/24/2020 948,219 1,045M Hilton Worldwide Finance, LLC, 3.5%, 10/26/2020 (a) 1,045,212 1,081M La Quinta Intermediate Holdings, LLC, 3.75%, 4/14/2021 1,071,114 986M Live Nation Entertainment, Inc., 3.5%, 8/17/2020 982,504 68 Principal Amount Security Value Gaming/Leisure (continued) $ 197M Pinnacle Entertainment, Inc., 3.75%, 8/13/2020 $ 197,673 893M Scientific Games International, Inc., 6%, 10/1/2021 883,424 479M SeaWorld Parks & Entertainment, Inc., 3%, 5/14/2020 457,597 883M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 873,315 8,084,009 Health Care—8.8% 273M Acadia Healthcare Co., Inc., 4.25%, 2/11/2022 274,302 985M Accellent, Inc, 4.5%, 3/12/2021 984,384 Community Health Systems, Inc.: 229M 3.75%, 12/31/2019 Term “G” 229,470 772M 4%, 1/27/2021 Term “H” 774,223 1,150M ConvaTec, Inc., 4.25%, 6/15/2020 (a) 1,149,812 574M DaVita HealthCare Partners, Inc., 3.5%, 6/24/2021 574,477 540M Grifols Worldwide Operations USA, Inc., 3.1936%, 2/27/2021 541,521 574M Kindred Healthcare, Inc., 4.25%, 4/9/2021 572,831 574M Mallinckrodt International Finance S. A., 3.5%, 3/19/2021 566,741 277M Medpace Holdings, Inc., 4.75%, 4/1/2021 276,590 540M MPH Acquisition Holdings, LLC, 3.75%, 3/31/2021 533,929 900M NBTY, Inc., 3.5%, 10/1/2017 897,000 424M Onex Carestream Health, Inc., 5%, 6/7/2019 407,774 554M Select Medical Corp., 3.75%, 6/1/2018 553,744 500M Sterigenics-Nordion Holdings, LLC, 4.25%, 5/16/2022 497,500 Valeant Pharmaceuticals International, Inc.: 1,276M 3.75%, 12/11/2019 1,251,995 279M 4%, 4/1/2022 275,872 10,362,165 Information Technology—5.6% 2,217M Activision Blizzard, Inc., 3.25%, 10/3/2020 2,222,996 573M Applied Systems, Inc., 4.25%, 1/25/2021 572,194 331M ARRIS Enterprises, Inc., 3.25%, 4/17/2020 331,308 687M Avago Technologies Cayman, Ltd., 3.75%, 5/6/2021 687,458 343M DealerTrack Technologies, Inc., 3.5%, 2/28/2021 342,589 Dell International, LLC: 750M 3.75%, 10/29/2018 749,721 291M 4%, 4/29/2020 290,655 498M Kronos, Inc., 4.5%, 10/30/2019 498,321 870M Zebra Technologies Corp., 4.75%, 10/27/2021 876,869 6,572,111 69 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2015 Principal Amount Security Value Manufacturing—5.9% $884M Brand Energy & Infrastructure Services, Inc., 4.75%, 11/26/2020 $ 811,853 496M Custom Sensors & Technologies, Inc., 4.5%, 9/30/2021 495,000 737M Filtration Group Corp., 4.25%, 11/20/2020 737,796 437M Gardner Denver, Inc., 4.25%, 7/30/2020 412,652 984M Husky Injection Molding System, 4.25%, 6/30/2021 973,347 1,029M Mirror BidCo Corp., 4.25%, 12/28/2019 1,027,930 947M Onex Wizard Acquisition Co. I Sarl, 4.25%, 3/11/2022 (a) 944,756 744M Rexnord, LLC, 4%, 8/21/2020 741,136 770M U.S. Farathane, LLC, 6.75%, 12/23/2021 773,850 6,918,320 Media-Cable TV—5.4% 1,372M CCO Safari III, LLC, 3.5%, 1/24/2023 1,364,419 1,408M Cequel Communications, LLC, 3.5%, 2/14/2019 1,402,039 1,025M CSC Holdings, LLC, 5%, 9/23/2022 (a) 1,020,196 890M Gray Television, Inc., 3.75%, 6/13/2021 890,630 1,017M Numericable US, LLC, 4.5%, 5/21/2020 1,011,379 624M Raycom TV Broadcasting, LLC, 3.75%, 8/4/2021 620,582 6,309,245 Media-Diversified—2.0% 1,200M Media General, Inc., 4%, 7/31/2020 1,193,366 613M Tribune Media Co., 3.75%, 12/28/2020 611,564 575M Virgin Media Investment Holdings, Ltd., 3.5%, 6/30/2023 569,969 2,374,899 Metals/Mining—3.0% 588M FMG Resources (August 2006) Property, Ltd., 3.75%, 6/30/2019 479,709 715M McJunkin Red Man Corp., 4.75%, 11/8/2019 699,338 449M Novelis, Inc., 4%, 6/2/2022 445,181 1,898M TMS International Corp., 4.5%, 10/16/2020 1,894,606 3,518,834 Real Estate Investment Trusts—.8% 990M Realogy Group, LLC, 3.75%, 3/5/2020 990,234 Retail-General Merchandise—8.3% 1,180M Dollar Tree, Inc., 3.5%, 7/6/2022 1,183,004 523M General Nutrition Centers, Inc., 3.25%, 3/4/2019 520,167 995M Hanesbrands, Inc., 3.25%, 4/29/2022 1,001,219 989M Hertz Corp., 3.75%, 3/11/2018 988,273 70 Principal Amount Security Value Retail-General Merchandise (continued) $699M Landry’s, Inc., 4%, 4/24/2018 $ 700,399 484M Libbey Glass, Inc., 3.75%, 4/9/2021 481,456 990M Michaels Stores, Inc., 4%, 1/28/2020 991,852 884M Neiman Marcus, Inc., 4.25%, 10/25/2020 869,030 1,150M Party City Holdings, Inc., 4.25%, 8/19/2022 (a) 1,150,239 998M PetSmart, Inc., 4.25%, 3/11/2022 997,749 842M Restaurant Brands, Inc., 3.75%, 12/10/2021 840,147 9,723,535 Services—3.2% 748M AECOM, 3.75%, 10/15/2021 751,099 830M Allied Security Holdings, LLC, 4.25%, 2/12/2021 824,761 975M Brickman Group, Ltd., LLC, 4%, 12/18/2020 964,662 706M Doosan Infrascore International, Inc., 4.5%, 5/28/2021 709,005 472M Monitronics International, Inc., 4.25%, 3/23/2018 470,935 3,720,462 Telecommunications—2.1% 1,150M CommScope, Inc., 3.75%, 12/29/2022 1,150,719 Level 3 Financing, Inc.: 285M 3.5%, 5/31/2022 283,397 1,000M 4%, 8/1/2019 1,000,000 2,434,116 Utilities—2.3% 723M Calpine Corp., 3.5%, 5/27/2022 715,353 990M Dynegy, Inc., 4%, 4/23/2020 990,028 1,000M HD Supply, Inc., 3.75%, 8/13/2021 996,250 2,701,631 Waste Management—.6% 782M ADS Waste Holdings, Inc., 3.75%, 10/9/2019 773,213 Wireless Communications—3.0% 1,095M GCI Holdings, Inc., 4%, 2/2/2022 1,101,967 1,350M Intelsat Jackson Holdings, Ltd., 3.75%, 6/30/2019 1,319,062 1,188M Telesat Canada, 3.5%, 3/28/2019 1,180,276 3,601,305 Total Value of Loan Participations (cost $98,226,150) 97,532,157 71 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2015 Principal Amount Security Value CORPORATE BONDS—9.8% Automotive—1.0% $610M American Axle & Manufacturing, Inc., 7.75%, 11/15/2019 $ 674,050 500M Chrysler Group, LLC, 8.25%, 6/15/2021 531,850 1,205,900 Building Materials—.5% 550M Building Materials Corp., 6.75%, 5/1/2021 (b) 587,813 Consumer Non-Durables—.8% 500M Hanesbrands, Inc., 6.375%, 12/15/2020 519,375 400M Reynolds Group Issuer, Inc., 7.125%, 4/15/2019 407,250 926,625 Energy—.1% 450M Linn Energy, LLC, 8.625%, 4/15/2020 123,750 Financials—.5% 626M Consolidated Energy Finance SA, 6.75%, 10/15/2019 (b) 594,700 Forest Products/Container—.4% 500M CROWN Americas, LLC, 6.25%, 2/1/2021 520,625 Gaming/Leisure—.1% 125M National CineMedia, LLC, 7.875%, 7/15/2021 129,375 Health Care—.5% 75M Community Health Systems, Inc., 8%, 11/15/2019 78,234 500M Endo Finance, LLC, 7.75%, 1/15/2022 (b) 529,375 607,609 Media-Broadcasting—.4% 550M Sinclair Television Group, Inc., 6.375%, 11/1/2021 555,500 Media-Cable TV—1.0% 550M Cablevision Systems Corp., 8.625%, 9/15/2017 574,750 550M CCO Holdings, LLC, 6.5%, 4/30/2021 553,781 1,128,531 72 Principal Amount Security Value Metals/Mining—1.8% $ 750M Kaiser Aluminum Corp., 8.25%, 6/1/2020 $ 750M Novelis, Inc., 8.375%, 12/15/2017 728,438 550M Steel Dynamics, Inc., 6.125%, 8/15/2019 565,125 2,092,313 Retail-General Merchandise—.3% 300M Sally Holdings, LLC, 6.875%, 11/15/2019 312,750 Services—.3% 325M Live Nation Entertainment, Inc., 7%, 9/1/2020 (b) 341,250 Telecommunications—.6% 250M Frontier Communications Corp., 8.875%, 9/15/2020 (b) 245,625 225M Wind Acquisition Finance SA, 4.75%, 7/15/2020 (b) 223,313 300M Windstream Services, LLC, 7.75%, 10/15/2020 256,125 725,063 Utilities—.3% 305M Calpine Corp., 6%, 1/15/2022 (b) 317,581 Wireless Communications—1.2% 850M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 865,937 518M UPCB Finance V, Ltd., 7.25%, 11/15/2021 (b) 549,844 1,415,781 Total Value of Corporate Bonds (cost $12,362,187) 11,585,166 VARIABLE AND FLOATING RATE NOTES—1.0% Energy—.3% 500M Chesapeake Energy Corp., 3.5388%, 4/15/2019 † 356,250 Utilities—.7% 855M AES Corp., 3.3244%, 6/1/2019 † 814,387 Total Value of Variable and Floating Rate Notes (cost $1,171,073) 1,170,637 Total Value of Investments (cost $111,759,410) 93.7 % 110,287,960 Other Assets, Less Liabilities 6.3 7,393,080 Net Assets 100.0 % $117,681,040 73 Portfolio of Investments (continued) FLOATING RATE FUND September 30, 2015 † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2015. (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2015: Level 1 Level 2 Level 3 Total Loan Participations $ — $ 97,532,157 $ — $ 97,532,157 Corporate Bonds — 11,585,166 — 11,585,166 Variable & Floating Rate Notes — 1,170,637 — 1,170,637 Total Investments in Securities* $ — $ 110,287,960 $ — $ 110,287,960 * The Portfolio of Investments provides information on the industry categorization of loan participations and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 74 See notes to financial statements Portfolio Manager’s Letter FUND FOR INCOME Dear Investor: This is the annual report for the First Investors Fund For Income for the fiscal year ended September 30, 2015. During the period, the Fund’s return on a net asset value basis was –2.85% for Class A shares, –3.65% for Class B shares, –2.47% for Advisor Class shares and –2.28% for Institutional shares, including dividends of 13.0 cents per share for Class A shares, 10.9 cents per share for Class B shares, 14.0 cents per share for Advisor Class shares and 14.5 cents per share for Institutional Class shares. The Fund outperformed the benchmark (Bank of America Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index) before the deduction of fees and expenses. Active management worked in the Fund’s favor in a challenging period for the high yield market. The Market High yield markets came under pressure during the first and last quarters of the fiscal year as the price of commodities plunged, then partially recovered, then fell again. Market participants appeared to set their risk appetite in part by the level of oil prices over the period, buying less high yield when oil prices fell and more when they recovered. This occurred as falling oil prices gave investors pause with regard to not only the health of oil producers themselves, but also on the slowing trajectory of global economic growth. Thus, in the fourth quarter of 2014, U.S. high yield was negatively impacted by a 50% decline in the price of oil as energy companies comprised a substantial 14% of the U.S. high yield market (as defined by the Fund’s benchmark) at that time. U.S. high yield was resurgent in the first quarter of 2015 and, to a lesser degree, the second quarter of 2015, as oil prices rebounded, but pulled back as oil prices dropped again in the third quarter of 2015. This latter pullback was further exacerbated by low prices for coal and iron ore, as slowing global growth became an increasing headwind for commodity prices and for high yield commodity producers. One other event caused the high yield market to pull back near the end of the third quarter of the review period. The September 2015 decision of the U.S. Federal Reserve Open Markets Committee (“FOMC”) to maintain an accommodative posture with regard to the federal funds rate further cemented the view that lower global growth might slow down the U.S. economic recovery. The release of this decision resulted in the high yield market declining over the last two weeks of September, rounding out a weak four-month period of returns. The Fund In this challenging environment, the Fund performed relatively well, outperforming the Bank of America Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (before fees and expenses) in the three later quarters of the review period and 75 Portfolio Managers Letter (continued) FUND FOR INCOME underperforming only in the fourth quarter of 2014. During this quarter, the Funds exposure to the Energy sector was higher than that of the market and also more heavily weighted toward credits which could suffer impairment with a long-term decline in the price of oil. This positioning initially cost the portfolio performance relative to the market. However, as we entered 2015, we reduced and repositioned the Funds energy exposure into higher-quality, less-leveraged companies and into companies less dependent upon continued exploration and production activity in order to make good on their commitments. During the first quarter of 2015, such risk reduction might have appeared unnecessary given resurgent oil prices. However, we positioned the portfolio with the perspective that volatility in oil, and in commodity sectors more broadly, would actually be likely to continue through 2015, particularly as we could not foresee significant supply production cuts through at least mid-2015. In addition, we could not identify sources of demand growth from slowing economies globally, thereby solidifying our view of a sustained excess supply situation. Similarly, we sought to exit positions in iron ore and coal production as global demand softened. These changes were particularly important in helping the Fund outperform the Bank of America Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index before the deduction of fees and expensesand notably better than the wide high yield market which also includes lower-rated CCC creditsin both the second and third quarters of 2015. Over the year as a whole, the Fund lost the most ground against the benchmark in the Energy sectorlargely weighted toward the first half of the yearand in the Banking sector where the Fund is traditionally underweight. The Fund performed better than the market with strong credit selection most notably in Services, Containers, Broadcasting, Healthcare, Aerospace, Cable/Satellite TV, Chemicals, and Metals and Mining. Notably, the Fund did not suffer any bond defaults over the course of the year. We have been cognizant throughout the year not only of credit risk, but also of duration risk which measures the likely impact on bond prices of an interest rate increase. Typically, bond prices fall when interest rates rise, assuming no change in underlying credit risk. Although the FOMC did not raise rates in September, we have generally preferred not to extend the portfolios duration risk since we believe that the best value is found in intermediate maturities. Thus, over the year, we were rewarded both for an overweight allocation to credits with more moderate sensitivity to interest rate risk (three-to-five years in duration) and an underweight in credits with greater sensitivity (five-to-seven years in duration). 76 Outlook After a challenging year, we find that some parts of the U.S. high yield market offer more yield and more attractive total return potential than we have seen in some time, but not all bonds are created equal. Today the market is differentiating between bonds more clearly than has been the case for several years. Companies that disappoint investor expectations are more likely to be quickly rebuked by a re-pricing process, and even healthy companies in the same industry may trade lower in sympathy, heightening market volatility overall. Volatility can be challenging to manage, but it also presents opportunities for careful investors who are able to sort out meaningful data from the noise. These types of environments may benefit investors who have the ability to take a longer time horizon with regard to their investment strategies. Short-term investors attempting to time the market without a view on fundamental, credit-by-credit value are, in our opinion, likely to be disappointed as trades are executed at inopportune times. In light of weaker economic data, we believe the Federal Reserve (“the Fed”) will be extremely cautious in its approach to rate hikes. For the market, the actual date of any anticipated “lift off” for interest rate increases may be less important than the pace of any rate hikes during this cycle. The Fed recognizes that it is in a very different environment from past rate hiking cycles. With the absence of inflationary pressure, the Fed has the ability to normalize policy at a deliberate and cautious pace, in our opinion. Such a pace can also provide the high yield market with the time necessary to adjust to rate increases and absorb them given the market’s high coupon, rather than through price declines. All in all, we believe that active management and prudent risk control can help investors safely and positively navigate what is likely to be a changeable environment. Research and work will be the keys to identifying attractive opportunities that result from moments of uncertainty. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 77 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/15) (9/30/15) (4/1/15–9/30/15)* Class A Shares 1.20% Actual $1,000.00 $ 961.81 $ Hypothetical** $1,000.00 $1,019.05 $ Class B Shares 2.00% Actual $1,000.00 $ 961.49 $ Hypothetical** $1,000.00 $1,015.04 $10.10 Advisor Class Shares 0.90% Actual $1,000.00 $963.90 $ Hypothetical** $1,000.00 $1,020.56 $ Institutional Class Shares 0.78% Actual $1,000.00 $ 964.94 $ Hypothetical** $1,000.00 $1,021.16 $ * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2015, and are based on the total value of investments. 78 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Fund For Income (Class A shares), the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. The graph compares a $10,000 investment in the First Investors Fund For Income (Class A shares) beginning 9/30/05 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch U.S. Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and 79 Cumulative Performance Information (unaudited) (continued) FUND FOR INCOME distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/15) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (8.52%), 3.91% and 3.75%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 5.44%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (7.36%), 4.08% and 3.78%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 4.94%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been (2.49%) and 1.05%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 6.07%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been (2.30%) and 1.49%, respectively, and the S.E.C. 30-Day Yield for September 2015 would have been 6.22%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of high yield bonds, in which the Fund primarily invests, pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures are from Bank of America Merrill Lynch and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). *** The S.E.C. 30-Day Yield shown is for September 2015. †The Index return is for ten years. The Index return since inception of the Advisor Class shares and Institutional Class shares is 2.20%. 80 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2015 Principal Amount Security Value CORPORATE BONDS—89.1% Aerospace/Defense—.8% Meccanica Holdings USA, Inc.: $3,725M 6.25%, 7/15/2019 (a) $ 3,995,137 900M 7.375%, 7/15/2039 (a) 956,250 4,951,387 Automotive—3.9% American Axle & Manufacturing, Inc.: 3,400M 6.25%, 3/15/2021 3,404,250 1,175M 6.625%, 10/15/2022 1,186,750 1,275M Asbury Automotive Group, Inc., 6%, 12/15/2024 1,326,000 800M ATS Automation Tooling Systems, Inc., 6.5%, 6/15/2023 804,000 1,650M Dana Holding Corp., 6%, 9/15/2023 1,670,625 Fiat Chrysler Automobiles NV: 925M 4.5%, 4/15/2020 883,375 875M 5.25%, 4/15/2023 820,312 General Motors Co.: 1,725M 4.875%, 10/2/2023 1,758,098 1,425M 6.25%, 10/2/2043 1,520,897 3,300M Gestamp Funding Luxembourg SA, 5.625%, 5/31/2020 (a) 3,316,500 2,375M Group 1 Automotive, Inc., 5%, 6/1/2022 2,351,250 3,050M Omega U.S. Sub, LLC, 8.75%, 7/15/2023 (a) 2,706,875 500M Oshkosh Corp., 5.375%, 3/1/2022 510,000 2,050M Schaeffler Finance BV, 4.75%, 5/15/2021 (a) 2,029,500 ZF North America Capital, Inc.: 550M 4%, 4/29/2020 (a) 524,906 1,225M 4.5%, 4/29/2022 (a) 1,162,219 25,975,557 Building Materials—2.3% Building Materials Corp.: 5,650M 6.75%, 5/1/2021 (a) 6,038,437 2,750M 5.375%, 11/15/2024 (a) 2,729,375 1,175M 6%, 10/15/2025 (a)(b) 1,192,625 Cemex SAB de CV: 1,350M 9.5%, 6/15/2018 (a) 1,460,970 1,825M 5.7%, 1/11/2025 (a) 1,637,937 2,575M Griffon Corp., 5.25%, 3/1/2022 2,459,125 15,518,469 81 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2015 Principal Amount Security Value Chemicals—1.7% Blue Cube Spinco, Inc.: $ 850M 9.75%, 10/15/2023 (a)(b) $ 888,250 975M 10%, 10/15/2025 (a)(b) 1,017,656 1,675M PolyOne Corp., 5.25%, 3/15/2023 1,592,088 900M Rayonier AM Products, Inc., 5.5%, 6/1/2024 (a) 679,500 3,375M TPC Group, Inc., 8.75%, 12/15/2020 (a) 2,902,500 2,475M Univar USA, Inc., 6.75%, 7/15/2023 (a) 2,301,750 W.R. Grace & Co.: 1,250M 5.125%, 10/1/2021 (a) 1,237,500 525M 5.625%, 10/1/2024 (a) 516,469 11,135,713 Consumer Non-Durables—2.5% 2,925M Levi Strauss & Co., 6.875%, 5/1/2022 3,151,688 Reynolds Group Issuer, Inc.: 400M 7.125%, 4/15/2019 407,250 6,550M 5.75%, 10/15/2020 6,631,875 Spectrum Brands Escrow Corp.: 1,375M 6.375%, 11/15/2020 1,457,500 1,480M 6.625%, 11/15/2022 1,572,500 3,200M Wolverine World Wide, Inc., 6.125%, 10/15/2020 3,340,000 16,560,813 Energy—9.3% AmeriGas Finance, LLC: 500M 6.75%, 5/20/2020 508,750 1,250M 7%, 5/20/2022 1,287,500 Antero Resources Finance Corp.: 675M 6%, 12/1/2020 627,750 950M 5.375%, 11/1/2021 840,750 Berry Petroleum Co.: 675M 6.75%, 11/1/2020 239,625 2,275M 6.375%, 9/15/2022 692,464 1,200M Blue Racer Midstream, LLC, 6.125%, 11/15/2022 (a) 1,146,000 California Resources Corp.: 975M 5%, 1/15/2020 631,917 950M 5.5%, 9/15/2021 584,250 1,775M 6%, 11/15/2024 1,063,891 82 Principal Amount Security Value Energy (continued) Calumet Specialty Products Partners, LP: $1,625M 6.5%, 4/15/2021 $ 1,470,625 525M 7.625%, 1/15/2022 490,875 2,275M 7.75%, 4/15/2023 (a) 2,100,098 Chesapeake Energy Corp.: 1,150M 7.25%, 12/15/2018 957,375 950M 6.625%, 8/15/2020 710,714 2,000M 6.875%, 11/15/2020 1,480,000 1,375M 5.75%, 3/15/2023 903,632 CONSOL Energy, Inc.: 1,852M 8.25%, 4/1/2020 1,685,783 1,300M 5.875%, 4/15/2022 880,750 950M Crestwood Midstream Partners, LP, 6.25%, 4/1/2023 (a) 812,250 Denbury Resources, Inc.: 1,075M 6.375%, 8/15/2021 682,625 1,900M 5.5%, 5/1/2022 1,140,000 1,800M Eclipse Resources Corp., 8.875%, 7/15/2023 (a) 1,458,000 1,350M Exterran Partners, LP, 6%, 10/1/2022 1,137,375 1,275M Ferrellgas, LP, 6.75%, 6/15/2023 (a) 1,166,625 1,850M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 1,563,250 Genesis Energy, LP: 1,400M 6.75%, 8/1/2022 1,320,900 1,050M 6%, 5/15/2023 929,250 2,125M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 2,053,281 1,625M Hilcorp Energy I, 5.75%, 10/1/2025 (a) 1,438,125 1,900M Laredo Petroleum, Inc., 5.625%, 1/15/2022 1,710,000 Legacy Reserves, LP: 3,175M 8%, 12/1/2020 2,301,875 2,750M 6.625%, 12/1/2021 1,883,750 Linn Energy, LLC: 625M 6.5%, 5/15/2019 175,000 1,850M 6.25%, 11/1/2019 481,000 1,500M MarkWest Energy Partners, LP, 4.875%, 12/1/2024 1,380,000 1,400M Matador Resources Co., 6.875%, 4/15/2023 (a) 1,351,000 3,025M Memorial Production Partners, LP, 7.625%, 5/1/2021 2,057,000 NuStar Logistics, LP: 325M 4.8%, 9/1/2020 312,000 1,375M 6.75%, 2/1/2021 1,364,250 1,075M Rain CII Carbon, LLC, 8.25%, 1/15/2021 (a) 870,750 2,250M Rex Energy Corp., 6.25%, 8/1/2022 911,250 750M Rice Energy, Inc., 7.25%, 5/1/2023 (a) 706,875 83 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2015 Principal Amount Security Value Energy (continued) Sabine Pass Liquefaction, LLC: $3,425M 6.25%, 3/15/2022 $ 3,202,375 1,375M 5.625%, 4/15/2023 1,227,188 2,450M 5.75%, 5/15/2024 2,192,750 1,725M 5.625%, 3/1/2025 (a) 1,526,625 SM Energy Co.: 1,175M 6.5%, 11/15/2021 1,122,125 850M 5.625%, 6/1/2025 733,125 433M Suburban Propane Partners, LP, 7.375%, 8/1/2021 453,568 675M Tesoro Logistics, LP, 6.25%, 10/15/2022 (a) 661,500 900M Ultra Petroleum Corp., 5.75%, 12/15/2018 (a) 652,500 2,875M Unit Corp., 6.625%, 5/15/2021 2,371,875 61,652,811 Financials—4.9% Ally Financial, Inc.: 3,650M 6.25%, 12/1/2017 3,841,625 1,350M 4.75%, 9/10/2018 1,378,687 3,025M 8%, 12/31/2018 3,342,625 1,375M 8%, 11/1/2031 1,598,011 1,200M Argos Merger Sub, Inc., 7.125%, 3/15/2023 (a) 1,216,500 4,266M Consolidated Energy Finance SA, 6.75%, 10/15/2019 (a) 4,052,700 General Motors Financial Co., Inc.: 575M 3.25%, 5/15/2018 582,039 1,125M 4.375%, 9/25/2021 1,150,105 800M 4.25%, 5/15/2023 784,931 International Lease Finance Corp.: 2,900M 8.75%, 3/15/2017 3,124,750 7,400M 8.25%, 12/15/2020 8,676,500 975M Nielsen Co., (Luxembourg) Sarl, 5.5%, 10/1/2021 (a) 973,781 1,650M Quicken Loans, Inc., 5.75%, 5/1/2025 (a) 1,555,125 32,277,379 Food/Beverage/Tobacco—2.3% 1,500M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 1,591,863 Constellation Brands, Inc.: 525M 4.25%, 5/1/2023 524,344 900M 4.75%, 11/15/2024 911,250 900M Dean Foods Co., 6.5%, 3/15/2023 (a) 915,750 84 Principal Amount Security Value Food/Beverage/Tobacco (continued) JBS Investments GmbH: $1,000M 7.75%, 10/28/2020 (a) $ 1,030,000 1,575M 7.25%, 4/3/2024 (a) 1,519,875 JBS USA, LLC: 1,150M 7.25%, 6/1/2021 (a) 1,198,875 1,100M 5.875%, 7/15/2024 (a) 1,034,000 1,525M 5.75%, 6/15/2025 (a) 1,410,625 725M Pilgrim’s Pride Corp., 5.75%, 3/15/2025 (a) 714,125 1,075M Post Holdings, Inc., 7.75%, 3/15/2024 (a) 1,104,563 400M Smithfield Foods, Inc., 6.625%, 8/15/2022 423,000 2,587M Sun Merger Sub, Inc., 5.875%, 8/1/2021 (a) 2,658,143 15,036,413 Food/Drug—.3% 1,675M Rite Aid Corp., 6.125%, 4/1/2023 (a) 1,668,719 Forest Products/Containers—4.3% 2,175M Ardagh Packaging Finance, PLC, 6%, 6/30/2021 (a) 2,088,000 1,775M Ball Corp., 5.25%, 7/1/2025 1,756,132 3,650M Berry Plastics Corp., 5.125%, 7/15/2023 3,449,250 CROWN Americas, LLC: 650M 6.25%, 2/1/2021 676,812 1,400M 4.5%, 1/15/2023 1,379,000 1,100M Graphic Packaging International, Inc., 4.875%, 11/15/2022 1,100,000 2,675M Greif, Inc., 7.75%, 8/1/2019 2,955,875 Mercer International, Inc.: 300M 7%, 12/1/2019 304,500 1,400M 7.75%, 12/1/2022 1,421,000 Owens-Brockway Glass Container, Inc.: 450M 5%, 1/15/2022 (a) 429,188 625M 5.875%, 8/15/2023 (a) 630,078 1,875M 5.375%, 1/15/2025 (a) 1,807,031 450M 6.375%, 8/15/2025 (a) 455,344 1,900M Resolute Forest Products, Inc., 5.875%, 5/15/2023 1,425,000 Sealed Air Corp.: 2,300M 6.5%, 12/1/2020 (a) 2,530,000 875M 4.875%, 12/1/2022 (a) 868,438 2,025M 5.25%, 4/1/2023 (a) 2,040,188 3,425M Silgan Holdings, Inc., 5%, 4/1/2020 3,467,813 28,783,649 85 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2015 Principal Amount Security Value Gaming/Leisure—3.6% $2,800M 24 Hour Holdings III, LLC, 8%, 6/1/2022 (a) $ 2,170,000 1,625M AMC Entertainment, Inc., 5.75%, 6/15/2025 1,584,375 1,500M GLP Capital, LP, 4.875%, 11/1/2020 1,526,250 1,350M Hilton Worldwide Finance, LLC, 5.625%, 10/15/2021 1,400,625 International Game Technology, PLC: 900M 5.625%, 2/15/2020 (a) 877,500 900M 6.25%, 2/15/2022 (a) 841,500 1,350M 6.5%, 2/15/2025 (a) 1,221,750 2,050M National CineMedia, LLC, 7.875%, 7/15/2021 2,121,750 1,900M NCL Corp., Ltd., 5.25%, 11/15/2019 (a) 1,946,322 1,700M Regal Entertainment Group, 5.75%, 3/15/2022 1,676,625 1,650M Royal Caribbean Cruises, Ltd., 5.25%, 11/15/2022 1,732,500 2,400M Scientific Games International, Inc., 6.625%, 5/15/2021 1,740,000 4,125M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 4,145,625 1,000M Viking Cruises, Ltd., 6.25%, 5/15/2025 (a) 982,500 23,967,322 Health Care—10.6% Community Health Systems, Inc.: 1,275M 5.125%, 8/15/2018 1,306,875 3,050M 8%, 11/15/2019 3,181,531 4,325M 7.125%, 7/15/2020 4,508,812 DaVita HealthCare Partners, Inc.: 1,775M 5.125%, 7/15/2024 1,746,378 775M 5%, 5/1/2025 745,937 Endo Finance, LLC: 2,175M 5.75%, 1/15/2022 (a) 2,158,687 5,825M 7.75%, 1/15/2022 (a) 6,167,219 1,575M 6%, 7/15/2023 (a) 1,559,250 375M 6%, 2/1/2025 (a) 366,094 Fresenius Medical Care U.S. Finance II, Inc.: 1,150M 5.625%, 7/31/2019 (a) 1,231,937 575M 4.125%, 10/15/2020 (a) 576,437 675M 4.75%, 10/15/2024 (a) 669,937 HCA, Inc.: 2,075M 8%, 10/1/2018 2,349,730 4,075M 6.5%, 2/15/2020 4,451,937 1,875M 6.25%, 2/15/2021 2,001,563 375M 5.375%, 2/1/2025 372,187 86 Principal Amount Security Value Health Care (continued) HealthSouth Corp.: $ 767M 7.75%, 9/15/2022 $ 800,556 1,150M 5.125%, 3/15/2023 1,111,188 675M 5.75%, 11/1/2024 668,250 650M 5.75%, 11/1/2024 (a) 643,500 1,075M 5.75%, 9/15/2025 (a) 1,045,438 2,900M IMS Health, Inc., 6%, 11/1/2020 (a) 2,979,750 1,150M Jaguar Holding Co., II, 6.375%, 8/1/2023 (a) 1,121,250 2,200M Kindred Escrow Corp., II, 8.75%, 1/15/2023 (a) 2,392,500 Mallinckrodt Finance SB: 775M 4.875%, 4/15/2020 (a) 743,031 1,525M 5.75%, 8/1/2022 (a) 1,477,344 550M 5.5%, 4/15/2025 (a) 492,250 800M NBTY, Inc., 9%, 10/1/2018 820,000 Tenet Healthcare Corp.: 3,450M 6.75%, 2/1/2020 3,497,438 2,275M 6%, 10/1/2020 2,405,813 775M 6.75%, 6/15/2023 773,063 800M Universal Hospital Services, Inc., 7.625%, 8/15/2020 754,000 Valeant Pharmaceuticals International, Inc.: 2,025M 6.75%, 8/15/2018 (a) 2,064,234 5,200M 6.375%, 10/15/2020 (a) 5,183,750 1,100M 5.625%, 12/1/2021 (a) 1,047,750 700M 5.5%, 3/1/2023 (a) 666,750 1,325M 5.875%, 5/15/2023 (a) 1,269,516 350M 6.125%, 4/15/2025 (a) 334,250 4,225M WellCare Health Plans, Inc., 5.75%, 11/15/2020 4,409,844 70,095,976 Information Technology—3.4% 1,075M Activision Blizzard, Inc., 5.625%, 9/15/2021 (a) 1,134,125 725M Anixter, Inc., 5.125%, 10/1/2021 722,281 Audatex North America, Inc.: 4,125M 6%, 6/15/2021 (a) 4,148,677 4,175M 6.125%, 11/1/2023 (a) 4,211,531 2,492M Belden, Inc., 5.5%, 9/1/2022 (a) 2,423,470 2,200M CommScope Technologies Finance, LLC, 6%, 6/15/2025 (a) 2,116,136 625M Denali Borrower, LLC, 5.625%, 10/15/2020 (a) 651,250 2,425M IAC/InterActiveCorp, 4.875%, 11/30/2018 2,500,781 87 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2015 Principal Amount Security Value Information Technology (continued) Micron Technology, Inc.: $350M 5.875%, 2/15/2022 $ 346,500 1,750M 5.5%, 2/1/2025 1,610,000 950M MSCI, Inc., 5.75%, 8/15/2025 (a) 959,500 1,300M Open Text Corp., 5.625%, 1/15/2023 (a) 1,292,688 825M Sensata Technologies BV, 5%, 10/1/2025 (a) 776,531 22,893,470 Manufacturing—2.8% 2,300M Amkor Technology, Inc., 6.375%, 10/1/2022 2,134,688 2,775M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) 2,490,562 3,850M Case New Holland, Inc., 7.875%, 12/1/2017 4,081,000 2,450M Dematic SA, 7.75%, 12/15/2020 (a) 2,486,750 EDP Finance BV: 1,650M 6%, 2/2/2018 (a) 1,756,227 200M 5.25%, 1/14/2021 (a) 211,566 1,550M EnPro Industries, Inc., 5.875%, 9/15/2022 1,569,375 2,725M H&E Equipment Services, Inc., 7%, 9/1/2022 2,656,875 550M Rexel SA, 5.25%, 6/15/2020 (a) 565,081 750M Trinseo SA, 6.75%, 5/1/2022 (a) 721,875 18,673,999 Media-Broadcasting—2.3% Belo Corp.: 725M 7.75%, 6/1/2027 786,625 150M 7.25%, 9/15/2027 157,125 775M Media General Financial Sub, 5.875%, 11/15/2022 (a) 771,125 3,175M Nexstar Broadcasting, Inc., 6.875%, 11/15/2020 3,282,156 Sinclair Television Group, Inc.: 4,075M 5.375%, 4/1/2021 3,998,594 925M 6.375%, 11/1/2021 934,250 Sirius XM Radio, Inc.: 3,750M 5.75%, 8/1/2021 (a) 3,766,406 625M 6%, 7/15/2024 (a) 629,688 1,300M 5.375%, 4/15/2025 (a) 1,244,750 15,570,719 88 Principal Amount Security Value Media-Cable TV—8.4% Altice Financing SA: $ 275M 7.875%, 12/15/2019 (a) $ 285,312 2,225M 6.625%, 2/15/2023 (a) 2,145,734 275M 7.625%, 2/15/2025 (a) 257,125 Altice SA: 275M 7.625%, 2/15/2025 (a) 243,547 1,700M 7.75%, 7/15/2025 (a) 1,504,500 1,150M Cable One, Inc., 5.75%, 6/15/2022 (a) 1,136,200 Cablevision Systems Corp.: 2,000M 8.625%, 9/15/2017 2,090,000 3,100M 7.75%, 4/15/2018 3,107,750 CCO Holdings, LLC: 777M 7%, 1/15/2019 793,511 650M 5.25%, 3/15/2021 641,794 550M 6.5%, 4/30/2021 553,781 2,575M 5.125%, 2/15/2023 2,381,875 2,075M 5.875%, 5/1/2027 (a) 1,929,750 4,400M Cequel Communications Holdings I, LLC, 6.375%, 9/15/2020 (a) 4,158,000 Clear Channel Worldwide Holdings, Inc.: 200M 7.625%, 3/15/2020 – Series “A” 200,250 4,300M 7.625%, 3/15/2020 – Series “B” 4,326,875 1,025M 6.5%, 11/15/2022 – Series “A” 1,023,719 1,775M 6.5%, 11/15/2022 – Series “B” 1,788,312 DISH DBS Corp.: 5,050M 7.875%, 9/1/2019 5,306,691 950M 5%, 3/15/2023 798,000 1,750M 5.875%, 11/15/2024 1,490,781 3,025M Gray Television, Inc., 7.5%, 10/1/2020 3,111,969 5,650M Harron Communications, LP, 9.125%, 4/1/2020 (a) 6,024,313 1,775M Lynx II Corp., 6.375%, 4/15/2023 (a) 1,772,781 Midcontinent Communications & Finance Corp.: 2,250M 6.25%, 8/1/2021 (a) 2,250,000 1,675M 6.875%, 8/15/2023 (a) 1,672,906 Numericable Group SA: 2,975M 6%, 5/15/2022 (a) 2,874,594 1,225M 6.25%, 5/15/2024 (a) 1,182,125 1,000M VTR Finance BV, 6.875%, 1/15/2024 (a) 910,000 55,962,195 89 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2015 Principal Amount Security Value Media-Diversified—.9% Gannett Co., Inc.: $1,700M 5.125%, 7/15/2020 $ 1,738,250 1,600M 6.375%, 10/15/2023 1,684,000 2,775M Tribune Media Co., 5.875%, 7/15/2022 (a) 2,698,688 6,120,938 Metals/Mining—3.7% Alcoa, Inc.: 4,225M 6.15%, 8/15/2020 4,367,594 800M 5.125%, 10/1/2024 766,000 Aleris International, Inc.: 689M 7.625%, 2/15/2018 673,497 3,340M 7.875%, 11/1/2020 3,256,834 ArcelorMittal: 1,275M 6.125%, 6/1/2018 1,252,687 1,681M 10.6%, 6/1/2019 1,821,784 750M 6%, 8/5/2020 680,625 525M 6.25%, 3/1/2021 475,450 975M Commercial Metals Co., 4.875%, 5/15/2023 858,000 5,025M JMC Steel Group, 8.25%, 3/15/2018 (a) 3,442,125 1,625M Kaiser Aluminum Corp., 8.25%, 6/1/2020 1,730,625 Novelis, Inc.: 2,050M 8.375%, 12/15/2017 1,991,063 1,200M 8.75%, 12/15/2020 1,161,240 Steel Dynamics, Inc.: 650M 5.125%, 10/1/2021 619,125 675M 6.375%, 8/15/2022 666,563 1,000M 5.5%, 10/1/2024 919,375 24,682,587 Real Estate Investment Trusts—.5% Communications Sales & Leasing, Inc.: 575M 6%, 4/15/2023 (a) 513,187 1,125M 8.25%, 10/15/2023 967,500 1,600M Dupont Fabros Technology, LP, 5.625%, 6/15/2023 1,612,000 3,092,687 90 Principal Amount Security Value Retail-General Merchandise—1.4% $3,575M Jo-Ann Stores, Inc., 8.125%, 3/15/2019 (a) $ 3,324,750 2,425M Limited Brands, Inc., 8.5%, 6/15/2019 2,843,313 2,025M Netflix, Inc., 5.5%, 2/15/2022 (a) 2,055,375 1,050M Party City Holdings, Inc., 6.125%, 8/15/2023 (a) 1,063,125 9,286,563 Services—6.3% ADT Corp.: 4,050M 3.5%, 7/15/2022 3,604,500 400M 4.125%, 6/15/2023 362,000 AECOM: 1,025M 5.75%, 10/15/2022 (a) 1,033,333 1,650M 5.875%, 10/15/2024 (a) 1,666,500 1,525M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 1,601,250 1,725M CEB, Inc., 5.625%, 6/15/2023 (a) 1,725,000 2,425M CoreLogic, Inc., 7.25%, 6/1/2021 2,546,250 Covanta Holding Corp.: 1,200M 7.25%, 12/1/2020 1,249,500 2,225M 6.375%, 10/1/2022 2,280,625 Geo Group, Inc.: 1,450M 5.875%, 1/15/2022 1,500,750 675M 5.125%, 4/1/2023 671,625 1,450M 5.875%, 10/15/2024 1,471,750 600M IHS, Inc., 5%, 11/1/2022 579,000 Iron Mountain, Inc.: 1,525M 7.75%, 10/1/2019 1,588,288 4,400M 5.75%, 8/15/2024 4,262,500 4,650M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 4,882,500 3,650M LKQ Corp., 4.75%, 5/15/2023 3,531,375 1,725M Monitronics International, Inc., 9.125%, 4/1/2020 1,561,125 1,675M PHH Corp., 7.375%, 9/1/2019 1,670,813 2,300M Reliance Intermediate Holdings, LP, 6.5%, 4/1/2023 (a) 2,311,500 1,900M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 1,954,625 42,054,809 Telecommunications—4.6% CenturyLink, Inc.: 400M 5.625%, 4/1/2020 373,748 4,475M 5.8%, 3/15/2022 3,842,906 1,250M 6.75%, 12/1/2023 1,098,437 91 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2015 Principal Amount Security Value Telecommunications (continued) Citizens Communications Co.: $3,225M 7.125%, 3/15/2019 $ 3,182,546 1,400M 9%, 8/15/2031 1,162,000 Frontier Communications Corp.: 1,800M 8.5%, 4/15/2020 1,755,000 525M 7.125%, 1/15/2023 434,122 3,225M 11%, 9/15/2025 (a) 3,128,250 1,050M GCI, Inc., 6.75%, 6/1/2021 1,073,625 1,550M Inmarsat Finance, PLC, 4.875%, 5/15/2022 (a) 1,511,250 Sprint Capital Corp.: 1,300M 6.9%, 5/1/2019 1,147,250 2,125M 6.875%, 11/15/2028 1,530,000 Wind Acquisition Finance SA: 2,000M 4.75%, 7/15/2020 (a) 1,985,000 4,975M 7.375%, 4/23/2021 (a) 4,925,250 Windstream Services, LLC: 2,050M 7.75%, 10/15/2020 1,750,188 1,925M 7.5%, 6/1/2022 1,460,594 30,360,166 Transportation—1.4% Aircastle, Ltd.: 550M 4.625%, 12/15/2018 561,619 2,162M 6.25%, 12/1/2019 2,324,150 1,050M American Airlines Group, Inc., 5.5%, 10/1/2019 (a) 1,064,175 Fly Leasing, Ltd.: 2,150M 6.75%, 12/15/2020 2,209,125 1,900M 6.375%, 10/15/2021 1,923,750 1,111M Mobile Mini, Inc., 7.875%, 12/1/2020 1,158,218 9,241,037 Utilities—3.0% AES Corp.: 525M 8%, 6/1/2020 595,875 2,525M 7.375%, 7/1/2021 2,632,312 1,375M 5.5%, 3/15/2024 1,225,812 1,275M ContourGlobal Power Holdings SA, 7.125%, 6/1/2019 (a) 1,284,690 2,100M Dynegy, Inc., 7.375%, 11/1/2022 2,128,875 662M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 754,113 3,075M InterGen NV, 7%, 6/30/2023 (a) 2,629,125 1,425M NRG Energy, Inc., 6.25%, 5/1/2024 1,264,688 92 Principal Amount Security Value Utilities (continued) $2,821M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) $ 3,110,410 1,425M Talen Energy Supply, LLC, 6.5%, 6/1/2025 (a) 1,227,281 1,375M Terraform Global Operating, LLC, 9.75%, 8/15/2022 (a) 1,106,875 Terraform Power Operating, LLC: 1,650M 5.875%, 2/1/2023 (a) 1,464,375 300M 6.125%, 6/15/2025 (a) 260,250 19,684,681 Waste Management—.3% 2,050M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 2,055,125 Wireless Communications—3.6% Level 3 Financing, Inc.: 813M 6.125%, 1/15/2021 837,805 575M 5.125%, 5/1/2023 (a) 550,563 2,375M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 2,419,531 Neptune Finco Corp.: 650M 10.125%, 1/15/2023 (a)(b) 658,938 950M 6.625%, 10/15/2025 (a)(b) 957,125 650M 10.875%, 10/15/2025 (a)(b) 658,125 Sprint Nextel Corp.: 925M 9.125%, 3/1/2017 939,162 600M 8.375%, 8/15/2017 600,000 4,350M 7%, 8/15/2020 3,678,447 2,200M 6%, 11/15/2022 1,661,000 T-Mobile USA, Inc.: 5,225M 6.25%, 4/1/2021 5,219,775 2,725M 6.625%, 4/1/2023 2,704,563 1,850M UPCB Finance IV, Ltd., 5.375%, 1/15/2025 (a) 1,748,250 1,355M UPCB Finance V, Ltd., 7.25%, 11/15/2021 (a) 1,439,156 24,072,440 Total Value of Corporate Bonds (cost $621,113,745) 591,375,624 LOAN PARTICIPATIONS†—6.7% Aerospace/Defense—.5% 3,097M TransDigm, Inc., 3.75%, 2/28/2020 3,057,837 Automotive—.2% 1,506M CS Intermediate Holdco 2, LLC, 4%, 4/4/2021 1,505,937 93 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2015 Principal Amount Security Value Building Materials—.4% $2,800M Builders FirstSource, Inc., 6%, 7/29/2022 $ 2,787,750 Chemicals—.4% 2,639M Axalta Coating Systems Dutch Holdings BBV, 3.75%, 2/1/2020 2,615,524 Energy—.3% 2,225M Jonah Energy, LLC, 7.5%, 5/12/2021 1,802,250 Food/Drug—1.2% 2,095M Albertson’s, Inc., 5.375%, 3/21/2019 2,098,361 3,215M Rite Aid Corp., 4.875%, 6/21/2021 3,223,038 2,809M Supervalu, Inc., 4.5%, 3/21/2019 2,819,253 8,140,652 Gaming/Leisure—.2% 1,535M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 1,518,369 Health Care—.9% Community Health Systems, Inc.: 604M 3.75%, 12/31/2019 604,730 1,112M 4%, 1/27/2021 1,115,118 3,499M ConvaTec, Inc., 4.25%, 6/15/2020 (b) 3,499,437 775M Sterigenics-Nordion Holdings, LLC, 4.25%, 5/16/2022 771,125 5,990,410 Information Technology—1.0% 1,440M ARRIS Enterprises, Inc., 3.25%, 4/17/2020 1,440,579 2,962M Avago Technologies Cayman, Ltd., 3.75%, 5/6/2021 2,964,661 2,531M Dell International, LLC, 3.75%, 10/29/2018 2,530,435 6,935,675 Media-Diversified—.5% 3,145M Tribune Media Co., 3.75%, 12/28/2020 3,135,132 Retail-General Merchandise—.5% 3,101M Restaurant Brands, Inc., 3.75%, 12/10/2021 3,094,192 Services—.2% 800M Allied Security Holdings, LLC, 4.25%, 2/12/2021 794,980 599M Brickman Group, Ltd., LLC, 4%, 12/18/2020 592,882 1,387,862 94 Principal Amount Security Value Utilities—.4% $2,569M Calpine Corp., 3.5%, 5/27/2022 $ 2,540,737 Total Value of Loan Participations (cost $44,898,793) 44,512,327 PASS-THROUGH CERTIFICATES—.7% Transportation 4,606M American Airlines 13-2 B PTT, 5.6%, 1/15/2022 (cost $4,687,641) (a) 4,704,081 Total Value of Investments (cost $670,700,179) 96.5 % 640,592,032 Other Assets, Less Liabilities 3.5 23,434,823 Net Assets 100.0 % $664,026,855 † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2015. (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: PTT Pass-Through Trust 95 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2015 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2015: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 591,375,624 $ — $ 591,375,624 Loan Participations — 44,512,327 — 44,512,327 Pass-Through Certificates — 4,704,081 — 4,704,081 Total Investments in Securities* $ — $ 640,592,032 $ — $ 640,592,032 * The Portfolio of Investments provides information on the industry categorization of corporate bonds, loan participations and pass-through certificates. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 96 Portfolio Composition (unaudited) FUND FOR INCOME September 30, 2015 The dollar weighted average of credit ratings of all bonds held by the Fund during the fiscal year ended September 30, 2015, computed on a monthly basis, are set forth below. This information reflects the average composition of the Fund’s assets during the 2015 fiscal year and is not necessarily representative of the Fund as of the end of its 2015 fiscal year, the current fiscal year or at any other time in the future. Comparable Quality of Rated by Unrated Securities to Moody’s Bonds Rated by Moody’s Baa1 0.02% 0.00% Baa2 0.25 0.00 Baa3 1.81 0.00 Ba1 6.58 0.00 Ba2 14.00 0.00 Ba3 19.00 0.00 BBB- 0.00 0.45 BB+ 0.00 0.71 BB 0.00 0.55 BB- 0.00 0.45 B+ 0.00 0.92 B 0.00 1.19 B- 0.00 0.04 B1 21.43 0.00 B2 12.16 0.00 B3 16.67 0.00 Caa1 7.22 0.00 Caa2 0.57 0.00 Caa 0.29 0.00 See notes to financial statements 97 Portfolio Managers Letter TOTAL RETURN FUND Dear Investor: This is the annual report for the First Investors Total Return Fund for the fiscal year ended September 30, 2015. During the period, the Funds return on a net asset value basis was 2.65% for Class A shares, 3.44% for Class B shares, 2.24% for Advisor Class shares and 2.28% for Institutional Class shares, including dividends of 27.5 cents per share for Class A shares, 5.8 cents per share for Class B shares, 31.3 cents per share for Advisor Class shares and 28.5 cents per share for Institutional Class shares. In addition, the Fund distributed capital gains of 66.8 cents per share on each class of shares. Economic Overview The U.S. economy grew at an approximately 2% rate during the review period. Growth was saw-toothed: strong in the fourth quarter of 2014, unexpectedly weak in the first quarter of 2015 (due to bad weather and West Coast port strikes), a bounce back in the second quarter, only to fade in the third quarter (due to a strong dollar and slowing growth in China). The consumer was the backbone of the U.S. economy, as evidenced by the rise in housing starts to the highest level since 2008 and record automobile sales. The unemployment rate continued its multi-year decline, falling from 5.9% to 5.1%, although wage growth remained disappointing. Inflation remained subdued with the year-over-year change in consumer prices flat, driven by a 50% fall in the price of oil during the review period. Excluding food and energy, consumer prices increased 1.9%, up from the 1.7% pace in the prior 12 months, but still lower than the Federal Reserves (the Feds) target level. At the beginning of the review period, market expectations were that the Fed would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Feds hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, at its September meeting, the Fed again deferred raising interest rates. As the review period ended, the market was placing a less than 50% probability of a rate hike this year, despite the fact that several key Fed board members continued to forecast a move in December. Fixed Income Interest rates generally moved lower during the review period. The two-year U.S. Treasury note yield, which is very sensitive to Fed policy, moved slightly higher from 0.57% to 0.63%. Longer-term interest rates fell and bond prices rose. The benchmark 10-year U.S. Treasury yield fell from 2.49% to 2.04%. Most of the move lower in 98 interest rates occurred in the third quarter as oil prices collapsed, global growth slowed, stocks fell worldwide and the Fed decided not to raise interest rates. The broad U.S. bond market returned 3.1%, according to Bank of America Merrill Lynch. High quality, long-term bonds had the best performance. The Treasury market gained 4.1%, with 10+ year maturity Treasuries gaining 8.7%. Agency mortgage-backed securities returned 3.3%, benefiting from their high credit quality. Corporate bonds gained 1.4%. The sector benefited from the decline in interest rates, but wider credit spreads—due primarily to record new issue supply—were a drag on performance. High yield bonds had poor performance, losing 3.6%. Spreads moved substantially wider in large part due to weakness in energy companies (the largest sector of the high yield market), as well as other commodity-related firms. Non-dollar government bonds (i.e., foreign government securities) also had a difficult 12 months, down 6.3%, reflecting the headwind of a 12.1% increase in the value of the dollar. The municipal bond market returned 3.2% as it was insulated from many of the global issues which buffeted other sectors of the bond market. Lastly, money market returns continued to be essentially flat due to the Fed’s zero interest rate policy. During the review period, the Fund had average bond and cash allocations of 33.7% and 7.5%, respectively. As a percentage of the Fund’s total assets, investment grade corporate bonds were the largest bond allocation at 22.7%, followed by U.S. government securities at 5.9%, mortgage-backed securities at 3.6%, and municipal bonds at 1.5%. The Fund’s overweight in corporate bonds was a negative contributor to performance, although somewhat mitigated by positive security selection. Security selection in the U.S. Government sector, which was based on expectations for higher interest rates, detracted from performance. The Fund benefited from its long-standing policy of not investing in either high yield bonds or non-dollar denominated bonds. Lastly, the decision to underweight bonds in general was a negative factor as bonds outperformed cash due to the decline in interest rates. Equities During the period under review, the Fund’s results were driven by a challenging market environment, with heightened volatility during the beginning and ending of the year under review. While macro trends indicated a continuation of the gradually improving economic conditions in the U.S., potential changes in policy from the Fed hung over the markets for most of the past year, keeping stock market returns in check. Increased global economic and market volatility, from countries as diverse as China and Greece, also weighed on the Fund, as any direct or indirect exposure was affected. Many multinational companies also faced significant currency headwinds, as the U.S. dollar rallied nearly 15% in the past year against most major global currencies. 99 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND While U.S. corporate earnings growth has remained positive, absolute rates of growth have decelerated to a low single digit percentage from past years of faster rates of growth. Market valuations have also reached a level where positive re-ratings cannot be supported without robust earnings growth performance continuing. As such, market breadth has narrowed, creating fewer winners and concentrating performance on a lower quantity of high profile names, sectors and strategies. This fiscal year’s market results had a negative tone overall, with most broad market indices posting results in the red for the period under review. Small- and mid-cap strategies did outperform larger capitalization stocks on a relative basis, as did “growth” style investing over “value”. Dividend-paying stocks were particularly weak, as the rise in U.S. Treasury bond yields for most of the past year caused investors to sell dividend-focused equities and reallocate towards fixed income where returns are more predictable. Investors tended away from companies with consistent profitability, earnings growth and solid balance sheets in favor of shorter-term trading characteristics. Price and technical momentum factors drove outperformance. Mergers and acquisitions activity remained robust, amid low rates and a healthy appetite for fixed income, which continued to drive strong performance, especially in the Healthcare and Utilities sectors. These conditions produced a challenging and ultimately disappointing year for the Fund on an absolute basis, which continued to invest across all market capitalization segments, allocating 70% of its holdings to large cap, 16% to mid cap and 14% to small-cap stocks (ranges defined by Lipper) as of September 30, 2015. Given that backdrop, it is not surprising that the Fund’s longtime strategy struggled and underperformed its benchmark for the period under review. The Fund’s large-, mid- and small-cap segments all provided negative returns. The large-cap segments performance was in line with the benchmark on a relative basis while the small- and mid-cap segments underperformed. The Fund saw weakness across the board, with all sectors except Telecommunications and Basic Materials underperforming. While there were individual investments which benefited the Fund from the Healthcare, Technology and Consumer Discretionary sectors, the Fund suffered from broadly weaker stock selection relative to the benchmark most notably in: Healthcare, Industrials, Consumer Staples and Consumer Discretionary. The Fund also underperformed the Financials sector due to stock selection issues and underweighting versus peers. Another factor affecting relative performance was the narrowing of breadth as noted above. Not owning select names played a greater part in this year’s performance variance than in the past. Finally, dividend-paying stocks also underperformed, a key long-time strategy of the Fund. The Fund’s equity allocation has maintained a 90%+ weighting toward stocks which pay dividends. 100 Among the positives, while there were few, they were notable. Within the Consumer Discretionary sector, shares of long-term holding L Brands, owner of the Victoria’s Secret and Bath & Body Works retail chains, rose 41% on strong sales and earnings and a special dividend. Automotive-component makers Delphi Automotive and Lear Corporation rallied 26% and 27%, respectively, on increased dollar content per vehicle and greater new car sales worldwide. Within Technology, shares of Avago Technologies rose 45% on increased smartphone component sales and its acquisitions of competitors Broadcom and Emulex. Likewise, chip maker NXP Semiconductors rallied 27% on its semiconductor content improvements and merger with competitor Freescale. In Healthcare, shares of Omnicare, a provider of pharmacy services to nursing homes rose 59% on its being acquired by CVS Caremark. Shares of Cytec, a specialty fiber and composites manufacturer, rallied 58% on its receipt of a takeover offer from European chemical firm, Solvay. Among the reasons for negative sector performance, the Fund’s Healthcare exposure was hurt by its larger-cap pharmaceuticals and biotech holdings. Shares of Gilead Sciences (the Fund’s largest holding) was down 7% despite robust earnings and a bright outlook. Worries about competition for its Hepatitis C drugs and a lack of visibility in the near-term research and development pipeline weighed on shares. Additionally, shares of Johnson & Johnson, Merck, AbbVie and Mylan also similarly weighed on Fund performance despite solid fundamentals. Within Industrials, firms with exposure to the Energy sector faced challenges growing their earnings. Shares of tank-car maker Greenbrier, which fell 55%, benefited from the flow of oil from areas where it was transported by rail, namely the Bakken basin. However, the sharp drop in prices has curtailed production from those wells creating a glut of unused tank cars, despite new regulations on tank-car safety prompting fleet upgrades. Additionally, the Fund’s holdings of Tyco International, ITT Corporation and Altra Holdings were weaker during the year, as they sell components and services to the Energy sector as part of their diversified conglomerate structure and are facing modest near-term headwinds. Within the Consumer Staples sector, shares of Tupperware faced the challenges of a global enterprise. With only 25% of their sales in North America, Tupperware has been hurt by the strong U.S. dollar. While local sales and earnings have performed well, when converted back to U.S. currency, earnings look like they are lower. The shares have sold off 25% over the past year. Among Consumer Discretionary names, shares of CBS Corporation traded lower by 25% on fears that traditional network TV was losing market share and advertising revenues; this despite its strong primetime ratings and solid cash flows. Automotive 101 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND component makers Johnson Controls and Borg Warner traded lower despite robust global car sales. These stocks got caught up in the Chinese market and economic meltdown, as investors feared about auto sales in that market. This sector was also most notably hurt by our lack of exposure to certain names. We did not own shares of Nike, Amazon, Starbucks and Netflix, as they did not meet our investment criteria. Most years this would not be an issue, however, not owning these stocks this year did impact the Fund’s performance meaningfully in a negative fashion. Financials was also a source of underperformance during the review period. We have maintained an underweight versus the benchmark over the past several years, as increased regulatory scrutiny has limited profit. The underweighting versus the benchmark hurt the Fund again this year. We have gradually increased our exposures over the past year, from 9.7% to 11% this year. Disappointing performance from credit card issuers Discover Financial and American Express, down 18% and 14% respectively, impacted the Fund’s results. Additionally, shares of Ameriprise traded lower by 9.8% on potential negative implications from new Department of Labor fiduciary standards for financial representatives that have been proposed. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 102 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/15) (9/30/15) (4/1/15–9/30/15)* Class A Shares 1.18% Actual $1,000.00 $ 934.10 $5.69 Hypothetical** $1,000.00 $1,019.05 $5.94 Class B Shares 1.95% Actual $1,000.00 $ 929.76 $9.38 Hypothetical** $1,000.00 $1,015.21 $9.80 Advisor Class Shares 0.74% Actual $1,000.00 $ 935.75 $3.57 Hypothetical** $1,000.00 $1,021.24 $3.73 Institutional Class Shares 0.77% Actual $1,000.00 $ 935.37 $3.72 Hypothetical** $1,000.00 $1,021.09 $3.88 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2015, and are based on the total market value of investments. 103 Cumulative Performance Information (unaudited) TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Total Return Fund (Class A shares), the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Total Return Fund (Class A shares) beginning 9/30/05 with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index tracks the performance of U.S. dollar denominated 104 investment grade debt publicly issued in the US domestic market, including U.S. Treasuries, quasi-government securities, corporates, covered bonds and residential mortgage pass-through securities. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. *Average Annual Total Return figures (for the periods ended 9/30/15) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for Ten Years would have been 5.15%. The Class B “S.E.C. Standardized” Average Annual Total Return Ten Years would have been 5.13%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 5.32%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 5.43%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index figures are from Bank of America Merrill Lynch & Co. and Standard & Poor’s 500 Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. **The Since Inception returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations for those classes). †The Index return is for ten years. The S&P 500 Index return and BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index return since inception of the Advisor Class shares and Institutional Class shares are 10.69% and 2.06%, respectively. 105 Portfolio of Investments TOTAL RETURN FUND September 30, 2015 Shares Security Value COMMON STOCKS—58.1% Consumer Discretionary—10.1% 210,700 American Eagle Outfitters, Inc. $ 3,293,241 76,730 BorgWarner, Inc. 3,191,201 125,075 CBS Corporation – Class “B” 4,990,492 84,100 Delphi Automotive, PLC 6,394,964 60,000 Finish Line, Inc. – Class “A” 1,158,000 52,660 Foot Locker, Inc. 3,789,940 200,750 Ford Motor Company 2,724,177 27,120 GNC Holdings, Inc. – Class “A” 1,096,190 73,900 Hanesbrands, Inc. 2,138,666 34,560 Harman International Industries, Inc. 3,317,414 53,830 Home Depot, Inc. 6,216,827 122,012 * Jarden Corporation 5,963,947 109,800 Johnson Controls, Inc. 4,541,328 58,245 L Brands, Inc. 5,249,622 59,800 Lear Corporation 6,505,044 44,200 Magna International, Inc. 2,122,042 108,760 Newell Rubbermaid, Inc. 4,318,860 57,500 Penske Automotive Group, Inc. 2,785,300 114,400 Stein Mart, Inc. 1,107,392 90,110 Tupperware Brands Corporation 4,459,544 48,100 Walt Disney Company 4,915,820 13,675 Whirlpool Corporation 2,013,781 14,990 Wyndham Worldwide Corporation 1,077,781 83,371,573 Consumer Staples—5.8% 134,950 Altria Group, Inc. 7,341,280 105,890 Coca-Cola Company 4,248,307 81,260 CVS Health Corporation 7,839,965 57,900 Delhaize Group (ADR) 1,281,327 59,600 * Koninklijke Ahold NV (ADR) 1,161,604 24,900 Nielsen Holdings, PLC 1,107,303 112,900 Nu Skin Enterprises, Inc. – Class “A” 4,660,512 49,360 PepsiCo, Inc. 4,654,648 88,710 Philip Morris International, Inc. 7,037,364 28,400 Procter & Gamble Company 2,043,096 70,300 Tyson Foods, Inc. – Class “A” 3,029,930 46,870 Wal-Mart Stores, Inc. 3,039,051 47,444,387 106 Shares Security Value Energy—3.5% 37,375 Anadarko Petroleum Corporation $ 2,257,076 9,400 Chevron Corporation 741,472 21,845 Columbia Pipeline Group, Inc. 399,545 61,800 ConocoPhillips 2,963,928 67,075 Devon Energy Corporation 2,487,812 54,302 ExxonMobil Corporation 4,037,354 26,500 Hess Corporation 1,326,590 1,997 Hugoton Royalty Trust 5,891 80,101 Marathon Oil Corporation 1,233,555 106,650 Marathon Petroleum Corporation 4,941,094 23,475 National Oilwell Varco, Inc. 883,834 26,150 Occidental Petroleum Corporation 1,729,822 31,250 Phillips 66 2,401,250 12,200 Schlumberger, Ltd. 841,434 94,860 Suncor Energy, Inc. 2,534,659 28,785,316 Financials—7.2% 36,100 ACE, Ltd. 3,732,740 69,170 American Express Company 5,127,572 45,025 Ameriprise Financial, Inc. 4,913,578 160,325 Brixmor Property Group, Inc. (REIT) 3,764,431 43,600 Citizens Financial Group, Inc. 1,040,296 88,810 Discover Financial Services 4,617,232 125,200 Financial Select Sector SPDR Fund (ETF) 2,837,032 12,900 iShares Core S&P Mid-Cap ETF (ETF) 1,762,269 27,600 iShares Russell 2000 ETF (ETF) 3,013,920 119,380 JPMorgan Chase & Company 7,278,599 15,730 Morgan Stanley 495,495 44,625 PNC Financial Services Group, Inc. 3,980,550 10,700 SPDR S&P rust (ETF) 2,050,441 68,300 SPDR S&P Regional Banking (ETF) 2,812,594 146,367 Sunstone Hotel Investors, Inc. (REIT) 1,936,435 105,045 U.S. Bancorp 4,307,895 116,930 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,191,268 71,320 Wells Fargo & Company 3,662,282 59,524,629 107 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2015 Shares Security Value Health Care—10.9% 119,560 Abbott Laboratories $ 4,808,703 101,000 AbbVie, Inc. 5,495,410 28,576 * Allergan, PLC 7,767,243 71,780 Baxalta, Inc. 2,261,788 51,430 Baxter International, Inc. 1,689,475 51,100 Cardinal Health, Inc. 3,925,502 47,932 * Express Scripts Holding Company 3,880,575 96,280 Gilead Sciences, Inc. 9,453,733 60,300 Hill-Rom Holdings, Inc. 3,134,997 81,400 Johnson & Johnson 7,598,690 2,791 * Mallinckrodt, PLC 178,457 21,250 McKesson Corporation 3,931,887 50,500 Medtronic, PLC 3,380,470 97,745 Merck & Company, Inc. 4,827,626 94,725 * Mylan NV 3,813,629 260,029 Pfizer, Inc. 8,167,511 71,175 Phibro Animal Health Corporation – Class “A” 2,251,265 78,095 Thermo Fisher Scientific, Inc. 9,549,457 73,100 * VWR Corporation 1,877,939 50,715 Zoetis, Inc. 2,088,444 90,082,801 Industrials—5.1% 41,585 3M Company 5,895,505 70,160 Altra Industrial Motion Corporation 1,622,099 20,785 Caterpillar, Inc. 1,358,508 55,900 * Generac Holdings, Inc. 1,682,031 74,850 General Electric Company 1,887,717 61,900 Honeywell International, Inc. 5,861,311 68,160 ITT Corporation 2,278,589 6,020 Lockheed Martin Corporation 1,248,006 56,900 Ryder System, Inc. 4,212,876 27,130 Snap-On, Inc. 4,095,002 33,110 * TAL International Group, Inc. 452,614 40,530 Textainer Group Holdings, Ltd. 668,340 108,550 Textron, Inc. 4,085,822 75,875 Tyco International, PLC 2,538,778 42,130 United Technologies Corporation 3,749,149 41,636,347 108 Shares Security Value Information Technology—11.4% 93,205 Apple, Inc. $ 10,280,511 105,275 * ARRIS Group, Inc. 2,733,992 46,825 Avago Technologies, Ltd. 5,853,593 270,300 Cisco Systems, Inc. 7,095,375 58,400 * eBay, Inc. 1,427,296 254,100 EMC Corporation 6,139,056 133,905 Hewlett-Packard Company 3,429,307 175,675 Intel Corporation 5,294,844 45,500 International Business Machines Corporation 6,596,135 166,885 Juniper Networks, Inc. 4,290,613 188,050 Mentor Graphics Corporation 4,631,671 88,480 Methode Electronics, Inc. 2,822,512 187,185 Microsoft Corporation 8,284,808 42,040 * NXP Semiconductors NV 3,660,423 104,690 Oracle Corporation 3,781,403 50,960 * PTC, Inc. 1,617,470 60,000 * Qorvo, Inc. 2,703,000 75,220 QUALCOMM, Inc. 4,041,571 125,050 Symantec Corporation 2,434,724 43,300 * Synaptics, Inc. 3,570,518 41,710 TE Connectivity, Ltd. 2,498,012 20,400 * Yahoo!, Inc. 589,764 93,776,598 Materials—1.9% 58,910 Cytec Industries, Inc. 4,350,503 63,300 International Paper Company 2,392,107 10,730 Praxair, Inc. 1,092,958 40,610 RPM International, Inc. 1,701,153 71,185 * Trinseo SA 1,797,421 88,714 WestRock Company 4,563,448 15,897,590 Telecommunication Services—1.2% 150,500 AT&T, Inc. 4,903,290 121,225 Verizon Communications, Inc. 5,274,500 10,177,790 109 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2015 Shares or Principal Amount Security Value Utilities—1.0% 33,000 AGL Resources, Inc. $ 127,110 * Dynegy, Inc. 2,627,364 117,400 Exelon Corporation 3,486,780 24,445 NiSource, Inc. 453,455 8,581,919 Total Value of Common Stocks (cost $352,357,007) 479,278,950 CORPORATE BONDS—22.0% Agriculture—.1% $1,100M Cargill, Inc., 6%, 11/27/2017 (a) 1,200,406 Automotive—.3% 2,100M Johnson Controls, Inc., 5%, 3/30/2020 2,305,149 Chemicals—1.1% 2,000M Agrium, Inc., 3.375%, 3/15/2025 1,897,252 2,000M CF Industries, Inc., 3.45%, 6/1/2023 1,906,728 2,000M Dow Chemical Co., 4.25%, 11/15/2020 2,149,016 1,000M Lubrizol Corp., 8.875%, 2/1/2019 1,223,544 2,100M LyondellBasell Industries NV, 6%, 11/15/2021 2,376,163 9,552,703 Consumer Durables—.2% 1,500M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 1,653,501 Energy—2.1% 1,600M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 1,673,478 2,000M Continental Resources, Inc., 5%, 9/15/2022 1,752,500 1,000M DCP Midstream Operating, LP, 2.5%, 12/1/2017 918,492 2,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 2,024,614 1,100M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 977,460 1,600M Nabors Industries, Inc., 6.15%, 2/15/2018 1,686,050 1,000M ONEOK Partners, LP, 3.375%, 10/1/2022 900,839 1,500M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 1,625,693 1,000M Suncor Energy, Inc., 6.1%, 6/1/2018 1,104,924 1,600M Valero Energy Corp., 9.375%, 3/15/2019 1,952,786 1,500M Weatherford International, LLC, 6.35%, 6/15/2017 1,535,559 16,152,395 110 Principal Amount Security Value Financial Services—3.5% American Express Co.: $500M 6.15%, 8/28/2017 $ 542,740 1,100M 7%, 3/19/2018 1,236,554 1,000M American International Group, Inc., 4.7%, 7/10/2035 1,034,066 2,000M Ameriprise Financial, Inc., 5.3%, 3/15/2020 2,257,892 2,500M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 2,604,630 1,000M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 1,049,073 1,100M BlackRock, Inc., 5%, 12/10/2019 1,233,036 1,000M CoBank ACB, 7.875%, 4/16/2018 (a) 1,143,563 ERAC USA Finance, LLC: 1,000M 6.375%, 10/15/2017 (a) 1,092,543 1,000M 4.5%, 8/16/2021 (a) 1,081,637 1,000M 3.3%, 10/15/2022 (a) 1,000,241 2,000M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 2,399,110 General Electric Capital Corp.: 1,000M 5.625%, 9/15/2017 1,089,532 2,000M 4.65%, 10/17/2021 2,251,370 1,500M 6.75%, 3/15/2032 2,034,582 2,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 2,165,426 1,000M Protective Life Corp., 7.375%, 10/15/2019 1,180,487 2,000M Prudential Financial, Inc., 7.375%, 6/15/2019 2,356,834 1,000M Siemens Financieringsmaatschappij NV, 5.75%, 10/17/2016 (a) 1,049,135 28,802,451 Financials—5.1% Bank of America Corp.: 3,600M 5.65%, 5/1/2018 3,930,358 1,000M 5.875%, 2/7/2042 1,173,524 Barclays Bank, PLC: 1,100M 6.75%, 5/22/2019 1,282,052 1,000M 5.125%, 1/8/2020 1,118,943 1,000M Capital One Financial Corp., 3.75%, 4/24/2024 994,902 Citigroup, Inc.: 3,600M 6.125%, 11/21/2017 3,926,146 1,000M 8.5%, 5/22/2019 1,208,325 1,500M Deutsche Bank AG, 3.7%, 5/30/2024 1,491,876 2,500M Fifth Third Bancorp, 3.5%, 3/15/2022 2,551,710 Goldman Sachs Group, Inc.: 2,700M 5.375%, 3/15/2020 3,013,608 1,000M 3.625%, 1/22/2023 1,014,004 1,000M 6.125%, 2/15/2033 1,197,990 111 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2015 Principal Amount Security Value Financials (continued) JPMorgan Chase & Co.: $
